               Case 19-20904               Doc 1        Filed 05/28/19          Entered 05/28/19 13:11:59                    Page 1 of 1025/28/19 1:10PM

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Hermitage Club, LLC

2.   All other names debtor
     used in the last 8 years     FKA Hermitage Club Operating Company, LLC
     Include any assumed          FKA Haystack Club Operating Company, LLC
     names, trade names and       FKA Hermitage Inn Operating Company, LLC
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  145 Deercliff Road
                                  Avon, CT 06001
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hartford                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  10 Gatehouse Trail Wilmington, VT 05356
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.hermitageclub.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-20904              Doc 1            Filed 05/28/19         Entered 05/28/19 13:11:59                         Page 2 of 1025/28/19 1:10PM
Debtor    Hermitage Club, LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7139

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-20904              Doc 1        Filed 05/28/19            Entered 05/28/19 13:11:59                      Page 3 of 1025/28/19 1:10PM
Debtor   Hermitage Club, LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-20904           Doc 1        Filed 05/28/19             Entered 05/28/19 13:11:59                     Page 4 of 1025/28/19 1:10PM
Debtor    Hermitage Club, LLC                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 28, 2019
                                                  MM / DD / YYYY


                             X   /s/ James R. Barnes                                                      James R. Barnes
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Douglas S. Skalka                                                     Date May 28, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Douglas S. Skalka ct00616
                                 Printed name

                                 Neubert, Pepe & Monteith, P.C.
                                 Firm name

                                 195 Church Street, 13th Floor
                                 New Haven, CT 06510
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     203-821-2000                  Email address      dskalka@npmlaw.com

                                 ct00616 CT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                  Case 19-20904           Doc 1      Filed 05/28/19          Entered 05/28/19 13:11:59                  Page 5 of 1025/28/19 1:10PM
Debtor     Hermitage Club, LLC                                                              Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                   Chapter      11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Hermitage Inn Real Estate Holding Company LLC                           Relationship to you               Affiliate
District   Connecticut                                When                         Case number, if known
Debtor     Hermitage Inn Real Estate Holding Company, LLC                          Relationship to you               Affiliate
District   Vermont (Involuntary)                      When     5/22/19             Case number, if known             19-10214




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 5
                    Case 19-20904                  Doc 1             Filed 05/28/19        Entered 05/28/19 13:11:59                             Page 6 of 1025/28/19 1:10PM


 Fill in this information to identify the case:
 Debtor name Hermitage Club, LLC
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Robert Coffin                                                   Family Legacy /                                                                                      $1,946,000.00
 38 Beacon St., Unit                                             Secondary
 63                                                              Memberships
 Boston, MA 02108
 Peter Coleman                                                   Family Legacy /                                                                                      $1,471,000.00
 65 Pinehurst St                                                 Secondary
 Lido Beach, NY                                                  Memberships
 11561
 Dale Ribaudo                                                    Family Legacy                                                                                          $487,063.36
 26 Country Club
 Lane
 East Granby, CT
 06026
 Mark Brett                                                      Family Legacy                                                                                          $486,000.00
 1 Four Mile Riker
 Rd.
 Old Lyme, CT 06371
 Laurence Russian                                                Family Legacy /                                                                                        $347,000.00
 39 Keofferam Rd.                                                Secondary
 Old Greenwich, CT                                               Memberships
 06870
 David Pinney                                                    Family Legacy                                                                                          $285,735.00
 5 Woodside Circle
 Hartford, CT 06105
 Joel Koral                                                      Family Legacy /                                                                                        $221,000.00
 253 Woodlands                                                   Secondary
 Drive                                                           Membership
 Tuxedo Park, NY
 10987
 Aaron Kehoe                                                     Family Legacy                                                                                          $208,000.00
 325 North End Ave.
 Apt. 22B
 New York, NY 10282
 Lou Garcia                                                      Family Legacy                                                                                          $178,750.00
 128 West Hills Rd.
 New Canaan, CT
 06840


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-20904                  Doc 1             Filed 05/28/19        Entered 05/28/19 13:11:59                             Page 7 of 1025/28/19 1:10PM


 Debtor    Hermitage Club, LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 David Koch                                                      Family Legacy                                                                                          $173,950.00
 148 Weeburn Drive
 New Canaan, CT
 06840
 Walker Kimball                                                  Family Legacy                                                                                          $164,400.00
 200 Mending Walls
 Rd.
 Manchester Center,
 VT 05255
 Mark Shafir & Hillary                                           Family Legacy                                                                                          $163,000.00
 Schafer
 113 East 90th Street
 New York, NY 10128
 Scott Johnston                                                  Family Legacy                                                                                          $157,000.00
 27 Beach Drive
 Darien, CT 06820
 Paul Scheier                                                    Family Legacy                                                                                          $157,000.00
 210 Central Park
 South Apt 20A
 New York, NY 10019
 Mike Tokarz                                                     Family Legacy                                                                                          $157,000.00
 2525 Purchase St.
 Purchase, NY 10577
 Jan Linhart                                                     Family Legacy                                                                                          $141,000.00
 7 Orchard Dr.
 Purchase, NY 10577
 David Bliss                                                     Family Legacy                                                                                          $133,000.00
 58 Compo Mill Cove
 Westport, CT 06880
 Anthony Graziano                                                Family Legacy                                                                                          $133,000.00
 42 Deep Run
 Cohasset, MA 02025
 Robert Brody                                                    Family Legacy                                                                                          $129,520.00
 63 Quorn Hunt Rd
 West Simsbury, CT
 06092
 US SECURITY                                                     Security                                                                                               $128,359.40
 ASSOCIATES, INC                                                 Personnel fees
 Attn: President or
 General Mgr
 200 MANSELL CT
 5TH FL
 Ste 500
 ROSWELL, GA
 30076




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-20904                    Doc 1          Filed 05/28/19          Entered 05/28/19 13:11:59                        Page 8 of 1025/28/19 1:10PM

                                                               United States Bankruptcy Court
                                                                        District of Connecticut
 In re      Hermitage Club, LLC                                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Hermitage Inn Real Estate
 Holding Company LLC
 c/o James R. Barnes
 145 Deercliff Road
 Avon, CT 06001


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 28, 2019                                                           Signature /s/ James R. Barnes
                                                                                            James R. Barnes

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-20904                    Doc 1          Filed 05/28/19         Entered 05/28/19 13:11:59    Page 9 of 1025/28/19 1:10PM




                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re      Hermitage Club, LLC                                                                       Case No.
                                                                                Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 28, 2019                                            /s/ James R. Barnes
                                                                     James R. Barnes/Manager
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 10 of 102


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        3 OLD WITNESS TREE LANE, LLC
                        Attn: President or General Mgr
                        18 White Tail Way
                        Littleton, MA 01460


                        Aaron Kehoe
                        325 North End Ave. Apt. 22B
                        New York, NY 10282


                        AARONS PEST CONTROL
                        Attn: President or General Mgr
                        PO BOX 158
                        WILMINGTON, VT 05363


                        ABACUS
                        Attn: President or General Mgr
                        55 STAMP FARM Road
                        CRANSTON, RI 02921-3401


                        ACE GROUP - CHUBB
                        Attn: President or General Mgr
                        PO BOX 3556
                        Orlando, FL 32802-3556


                        ACTIVE BRANDS NO AMERICA INC
                        Attn: President or General Mgr
                        100 TECHNOLOGY DR
                        SUITE 100-B
                        BROOMFIELD, CO 80021


                        Adrian & Nikki Hamburger
                        15 Bridgette
                        Westerly, RI 02891


                        ADVANCED ONSITE SERVICES, LLC.
                        Attn: President or General Mgr
                        PO BOX 124
                        MILTON, VT 05468


                        ADVENTURE IN FOOD TRADING
                        Attn: President or General Mgr
                        PO Box 11610
                        Albany, NY 12211
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 11 of 102



                    Air Compressor Eng. Co., Inc.
                    Attn: President or General Mgr
                    PO Box 738
                    Westfield, MA 01086


                    AKG PROPERTY SERVICES LLC
                    Attn: President or General Mgr
                    PO BOX 1710
                    WILMINGTON, VT 05363


                    Alan & Diane Kurzer
                    17 Smith Farm Road
                    Bedford, NY 10506


                    Alastair & Alisa Wood
                    8 East 96th Street, Apt. 9c
                    New York, NY 10128


                    Albert Subbloie
                    908 Rainbow Trail
                    Orange, CT 06477


                    Alec & Melanie Borisoff
                    353 4th Street
                    Brooklyn, NY 11215


                    Alex Hammett
                    318 West 71st st, apt 1
                    New York, NY 10023


                    Alex Naboicheck
                    38 W 22nd St., Apt. 5
                    New York, NY 10010


                    Alexandric & Kim Ho
                    20 Parkerville Rd
                    Southborough, MA 01772


                    Alfred & Jennifer Barbagallo
                    120 Long Neck Point Rd.
                    Darien, CT 06820
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 12 of 102



                    ALLY
                    Attn: President or General Mgr
                    PO BOX 78234
                    PHOENIX, AZ 85062-8234


                    ALP-N-ROCK LLC
                    Attn: President or General Mgr
                    6138 INNOVATION WAY
                    CARLSBAD, CA 92009


                    ALPINE PROMOTIONS INC.
                    Attn: President or General Mgr
                    2963 South Adams Garden Cove
                    Salt Lake City, UT 84106


                    AMERICAN ARBITRATION ASSOC.
                    Attn: President or General Mgr
                    1301 Atwood Avenue
                    Johnston, RI 02919


                    AMERICAN FUNDS
                    Attn: President or General Mgr
                    PO BOX 659530
                    SAN ANTONIO, TX 78265-9530


                    AMERICAN NEEDLE INC.
                    Attn: President or General Mgr
                    8156 SOLUTIONS CENTER
                    BUFFALO GROVE, IL 60677-8001


                    Amy & Brett Harsch
                    26 Bates Road
                    Harrison, NY 10528


                    Andrea & David Hekemian
                    91 Fox Hedge Road
                    Saddle River, NJ 07458


                    Andrew & Cindy Aran
                    102 Morley Dr.
                    Wyckoff, NJ 07481


                    Andrew & Elizabeth Banever
                    12 West Lane
                    Niantic, CT 06357
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 13 of 102



                    Andrew & Yvonne Rebak
                    830 Seneca Road
                    Franklin Lakes, NJ 07417


                    Anthony & Janice Yanni
                    35 Memery Lane
                    Longmeadow, MA 01106


                    Anthony & Tara Coniglio
                    373 Greenley Rd.
                    New Canaan, CT 06840


                    Anthony Graziano
                    42 Deep Run
                    Cohasset, MA 02025


                    ANTIGUA GROUP
                    Attn: President or General Mgr
                    2903 PAYSPHERE CIRCLE
                    CHICAGO, IL 00060-6074


                    Archer Group Investments, Ltd
                    Attn: President or General Mgr
                    200 South Orange Avenue
                    Sarasota, FL 34230-3258


                    ARMSTER RECLAIMED LUMBER
                    Attn: President or General Mgr
                    PO BOX 347
                    GUILFORD, CT 06437


                    Arpad & Madeleine Fejos
                    69 Broadfield Rd
                    Hamden, CT 06517


                    Arrowwood Environmental
                    Attn: President or General Mgr
                    950 Bert White Road
                    Huntington, VT 05462


                    ARTWORKS, THE
                    Attn: President or General Mgr
                    21 BLISH Road
                    MARLBOROUGH, CT 06447-1111
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 14 of 102



                    ASCENTIUM CAPITAL
                    Attn: President or General Mgr
                    23970 HWY 59 N
                    KINGWOOD, TX 77339


                    Ashleigh Banfield
                    128 Mansfield Ave.
                    Darien, CT 06820


                    B&B Forms
                    Attn: President or General Mgr
                    PO Box 67
                    East Dover, VT 05341


                    BABOR COSMETICS
                    Attn: President or General Mgr
                    430 S Congress Avenue
                    Delray, FL 33445


                    BALLOONS OVER NEW ENGLAND
                    Attn: President or General Mgr
                    PO BOX 101
                    QUECHEE, VT 05059


                    BALOON GAL JENNY
                    Attn: President or General Mgr
                    PO BOX 1715
                    TROY, NY 12181


                    Barbara & Lisa Pacheco Robb
                    258 Shawmut Ave., #1
                    Boston, MA 02118


                    Barbara Chace
                    15 River Ridge Lane
                    Wilton, CT 06897


                    Barnstormer Summit Lift, LLC
                    Attn: President or General Mgr
                    29 S Main St Ste 327
                    West Hartford, CT 06107


                    Barnstormer Summit Lift, LLC
                    c/o Zeisler & Zeisler
                    10 Middle Street, 15th Floor
                    Bridgeport, CT 06604
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 15 of 102



                    Barry & Jill Goldberg
                    82 Four Mile Road
                    West Hartford, CT 06107


                    Barry & Joy Schwartz
                    118 Dogwood Court
                    Stamford, CT 06903


                    BART J. RUGGIERE SPRTS CTR.
                    Attn: President or General Mgr
                    P O BOX 2232
                    MANCHESTER CTR, VT 05255


                    BAY STATE ELEVATOR COMPANY
                    Attn: President or General Mgr
                    PO BOX 5
                    DALTON, MA 01227


                    BEAR CREEK ENVIRONMENTAL, LLC
                    Attn: President or General Mgr
                    149 STATE Street
                    MONTPELIER, VT 05602


                    BEARDSLEY, INC.
                    Attn: President or General Mgr
                    76 Hartness Avenue Ste 1
                    Springfield, VT 05156


                    BELVAL REFRIGERATION
                    Attn: President or General Mgr
                    PO BOX 194
                    WILMINGTON, VT 05363


                    Ben & Margot Fooshee
                    205 Stone Hill Rd.
                    Pound Ridge, NY 10576


                    Benjamin & Kim Willemstyn
                    11 Hasler Lane
                    Little Silver, NJ 07739


                    BERGERON CONSTRUCTION CO.INC.
                    Attn: President or General Mgr
                    27 MATTHEWS Road
                    KEENE, NH 03431
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 16 of 102



                    Berkshire Bank
                    Attn: President or General Mgr
                    1259 E Columbus Ave Ste 301
                    Springfield, MA 01105


                    BEST SEPTIC SERVICE, LLC
                    Attn: President or General Mgr
                    153 BIRCHVIEW EXT
                    WESTMINSTER, VT 05158


                    BEST TILE-VERMONT
                    Attn: President or General Mgr
                    287 Leroy Road
                    Williston, VT 05495


                    Betsy & Dan Vogel Friedman
                    240 Gregory Rd.
                    Franklin Lakes, NJ 07417


                    Bettima & Douglas Bosma
                    59 Wrights Mill Rd.
                    Armonk, NY 10504


                    BHS EDUCATION
                    Attn: President or General Mgr
                    10 WHITNEY Lane
                    WILMINGTON, VT 05363


                    Bill & Ali Charon
                    17 2nd Avenue
                    Bayville, NY 11709


                    Bill & Erin Russell
                    1085 Sasco Hill Rd.
                    Fairfield, CT 06824


                    Bill & Joyce Allen
                    31 Aunt Pattys Lane
                    Bethel, CT 06801


                    Bill & Linda Rambow
                    32 Island Circle North
                    Groton Long Pt., CT 06340
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 17 of 102



                    Bill & Marnie Schwartz
                    8 Upland Lane
                    Armonk, NY 10504


                    Bill & Renee Hughes
                    2440 Redding Road
                    Fairfield, CT 06824


                    Bill & Tatiana Geist
                    933 Tryon St.
                    South Glastonbury, CT 06073


                    Bill & Yvonne Deakins
                    144 Washington Ave
                    Dobbs Ferry, NY 10522


                    Birch Island Assoc
                    Attn: President or General Mgr
                    PO BOX 552
                    WEST DOVER, VT 05356


                    Blake & Maria Underhill
                    6 Oak Circle
                    Dover, MA 02080


                    Bob & Sarah Fisher
                    535 Shearer Hill Rd.
                    Brattleboro, VT 05301


                    Bobbi Resek
                    PO BOX 74
                    East Dover, VT 05341


                    BOGNER OF AMERICA
                    Attn: President or General Mgr
                    185 Allen Brook Lane
                    Williston, VT 05495


                    BOOKING.COM B.V.
                    Attn: President or General Mgr
                    5295 PAYSPHERE CIRCLE
                    CHICAGO, IL 60674-5295
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 18 of 102



                    Brad & Melissa Porter
                    12 Halls Rd
                    Westbrook, CT 06498


                    Bradley & Amy Morris
                    71 Woodford Hill Dr.
                    Avon, CT 06081


                    Brant & Jamie Behr
                    67 Highland Ave
                    Norwalk, CT 06853


                    Brendan & Renee Gunderson
                    97 Old Washington Rd.
                    Ridgefield, CT 06877


                    Brett & Susan Tejpaul
                    12 Meadowcroft Lane
                    Greenwich, CT 06830


                    Brian & Ali Kreiter
                    83 Roton Ave
                    Rowayton, CT 06853


                    Brian & Allison Lorber
                    6 Rolling Hill Rd.
                    Old Westbury, NY 11568


                    Brian & Courtney O'Connor
                    63 Salem Straits
                    Darien, CT 06820


                    Brian & Katherine Coverdale
                    662 Linton Hill Rd.
                    Newtown, PA 18440


                    Brian & Lesley Sondey
                    74 Reade St.
                    New York, NY 10007
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 19 of 102



                    Brian & Linda Costello
                    5 Nolen Lane
                    Darien, CT 06820


                    Brown Advisory
                    99 High Street
                    Attn: Dune and Neville Thorne
                    Boston, MA 02110


                    BROWN ENTEPRISES, INC.
                    Attn: President or General Mgr
                    50 SMITH HAVEN Lane
                    SOUTH LONDONDERRY, VT 05155


                    Bruce & Carole Blueweiss
                    45 East End Ave.
                    New York, NY 10028


                    Bruce & Patti Sanford
                    26 Longview Ave.
                    Madison, NJ 07940


                    Bruce & Yanet Theuerkauf
                    17 Heather Hill Way
                    Mendham, NJ 07945


                    Bryan & Barbara Rosen
                    40 Vanderbilt Rd
                    Manhasset, NY 11030


                    BURR AND MCCALLUM ARCHITECTS
                    Attn: President or General Mgr
                    P O BOX 345
                    WILLIAMSTOWN, MA 01267


                    BURRIS VENDING
                    Attn: President or General Mgr
                    475 WEST HOUSATONIC Street
                    DALTON, MA 01226


                    C & R FLOORING
                    Attn: President or General Mgr
                    378 WASHINGTON ST
                    WESTWOOD, MA 02090
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 20 of 102



                    CANANDAIGUA NAT'L BANK & TRUST
                    Attn: President or General Mgr
                    72 S MAIN ST
                    CANANDAIGUA, NY 14424-1999


                    CAPTIVE-AIRE SYSTEMS, INC.
                    Attn: President or General Mgr
                    350 FAIRFIELD Avenue
                    BRIDGEPORT, CT 06604


                    CARBON'S GOLDEN MALTED
                    Attn: President or General Mgr
                    P O BOX 129
                    CONDORDVILLE, PA 19331


                    Carina & Fabio Calia
                    4 Deer Park Road
                    New Canaan, CT 06840


                    Carina Calia
                    4 Deer Park Road
                    New Canaan, CT 06840


                    Carl & Ginger Stickel
                    2 Birch Ln.
                    Greenwich, CT 06830


                    Carl & Judy Ferenbach
                    2 Commonwealth Ave
                    Boston, MA 02116


                    Carmen Martocchio & W Siracusa
                    151 Bamforth Road
                    Vernon, CT 06066


                    Carmino & Kelly Santomaro
                    85 5th St.
                    Stamford, CT 06905


                    Carol & John Virzi Moleti
                    36-33 209th Street
                    Bayside, NY 11361
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 21 of 102



                    Caroline & Fell Herdeg
                    120 Barnegat Road
                    Pound Ridge, NY 10576


                    Carter & Anne Sullivan
                    434 Mansfield Ave
                    Darien, CT 06820


                    CASCADE RESCUE
                    Attn: President or General Mgr
                    1808 INDUSTRIAL Drive
                    SANDPOINT, ID 83864


                    Casey & Jennifer Donovan
                    95 Pine Ridge Dr
                    Putney, VT 05346


                    CASTAWAY MARINA
                    Attn: President or General Mgr
                    2546 Route 9L
                    Queensbury, NY 12804


                    Catamount Carpet Cleaning
                    Attn: President or General Mgr
                    PO Box 566
                    Wilmington, VT 05363


                    Cavoli's Grinding
                    Attn: President or General Mgr
                    1921 BRoad
                    SCHENECTADY, NY 12306


                    CHAMONIX STAG'S LEAP ASSOC.
                    Attn: President or General Mgr
                    C/O TPW MANAGEMENT LLC
                    PHOENIX, AZ 85082-0666


                    Charles & Ana Collins
                    20 Prospect Ave
                    Larchmont, NY 10538


                    Charles & Kim Magloire Nafie
                    400 E 70th St. #3301
                    New York, NY 10021
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 22 of 102



                    Charles & Sheri Daknis
                    34 Rivers Edge Drive
                    Little Silver, NJ 07739


                    CHARLES FISHER
                    147 RIDGEWOOD DR
                    MYSTIC, CT 06355


                    Cheryl & Tom LaFlamme
                    126 Whites Rd., PO Box 1044
                    Wilmington, VT 05363


                    CHESHIRE HORSE, THE
                    Attn: President or General Mgr
                    8 WHITTEMORE FARM Road
                    SWANZEY, NH 03446


                    CHIEF EXECUTIVE GROUP LLC
                    Attn: President or General Mgr
                    Nine West Broad Street Ste 430
                    Stamford, CT 06902


                    Chip & Ilda Wood
                    95 Cayuga Ave.
                    Oceanport, NJ 07757


                    Chip & Vanessa Lewis
                    15 Thornbrook Lane
                    Bedford, NY 10506


                    Chris & Charlotte Morello
                    12 Woodland Pl.
                    Wilton, CT 06897


                    Chris & Chrstina Jagel
                    151 Riverview Rd.
                    Glastonbury, CT 06033


                    Chris & Cindy Lynch
                    313 Landons Way
                    Guilford, CT 06437
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 23 of 102



                    Chris & Danielle Hasenbein
                    128 Lake Dr.
                    East Wayne, NJ 07470


                    Chris & Denise Salafia
                    318 Roast Meat Hill
                    Killingworth, CT 06419


                    Chris & Ellen Nakatani
                    161 Grand St. Apt 4A
                    New York, NY 10013


                    Chris & Haylee Milligan
                    300 North End Ave., Apt 3F
                    New York, NY 10282


                    Chris & Heidi Zizza
                    274 Winch Street
                    Framingham, MA 01701


                    Chris & Jennifer Lasusa
                    302 Rosenbrook Rd.
                    New Canaan, CT 06413


                    Chris & Jill Drury
                    133 West 17th PHC
                    New York, NY 10011


                    Chris & Kara Davis
                    313 Commonwealth Ave. #3
                    Boston, MA 02115


                    Chris & Lee Franzek
                    60 Fox Wood Run
                    Middletown, NJ 07748


                    Chris & Lisa Lawrence
                    112 Meeting House Rd.
                    Haddam, CT 06438
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 24 of 102



                    Chris & Patricia O'Neill
                    85 Asharoken Ave
                    Asharoken, NY 11768


                    Chris & Robin Biasotti
                    31 Beech Rd.
                    New Canaan, CT 06840


                    Chris & Tammy Gessay
                    22 Valky Falls Rd.
                    Vernon, CT 05360


                    Christian & Beca Urciuoli
                    504 W. 11th St.
                    New York, NY 10025


                    Christine & Peter Whang Ko
                    377 Saint Ronan St
                    New Haven, CT 06511


                    Christopher & Andriene Johnson
                    6 Cardinal Lane
                    Westport, CT 06880


                    Christopher & Anna Toomey
                    30 Mayhew Ave.
                    Larchmont, NY 10538


                    Christopher & Beth Ann Perrone
                    23 wallace st PH1
                    red bank, NJ 07701


                    Christopher & Lori Croft
                    60 E. 96th St., 4E
                    New York, NY 10128


                    Christopher & Paula Pink
                    186 E. 93rd St.
                    New York, NY 10128
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 25 of 102



                    Christopher & Sharon Neuner
                    166 Washington Ave
                    Chatham, NJ 07928


                    Christopher & Sue Kurek
                    248 Old Stage Road
                    Essex Junction, VT 05452


                    Christopher Nicotra
                    196 Pine Creek Ave
                    Fairfield, CT 06824


                    CIGNA Healthcare
                    Attn: President or General Mgr
                    1700 Lincoln St LL3
                    Denver, CO 80274


                    CIRQUE MOUNTAIN APPAREL
                    Attn: President or General Mgr
                    PO BOX 9691
                    Avon, CO 81620


                    Citrix Online, LLC
                    Attn: President or General Mgr
                    PO BOX 50264
                    LOS ANGELES, CA 90074-0264


                    Clark - Mortenson Agency Inc.
                    Attn: President or General Mgr
                    102 Main Street
                    Keene, NH 03431


                    Clarke Distribution Corp
                    Attn: President or General Mgr
                    393 Fortune Boulevard
                    Milford, MA 01757


                    Clarke Distribution Corporatio
                    Attn: Jay & Michelle Clarke
                    393 Fortune Boulevard
                    Milford, MA 01757


                    Claudia Cortez
                    5589 Kings Mills Road
                    Mason, OH 45040
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 26 of 102



                    Clifford & Lynn Gurnham
                    12 Brook Lane
                    Guilford, CT 06437


                    CloudAlly Ltd
                    Attn: President or General Mgr
                    PO Box 393
                    Kfar Saba Isreal 4410301


                    Cocoplum, Inc.
                    Attn: President or General Mgr
                    1300 Putney Road
                    Brattleboro, VT 05301-9104


                    Code42
                    Attn: President or General Mgr
                    100 Washington Ave S Ste 2000
                    Minneapolis, MN 55401


                    Coffee Barn
                    Attn: President or General Mgr
                    321 ROUTE 100
                    WEST DOVER, VT 05356


                    Colin & Jessie McFadzen
                    38 Kitchel Rd
                    Mount Kisco, NY 10549


                    Collin De La Bruere
                    82 Myrtle Street APT 5
                    Boston, MA 02114


                    COMMERCIAL CONS GROUP, LLC
                    Attn: President or General Mgr
                    61-1 BUTTONBALL Road
                    OLD LYME, CT 06371


                    COMMONS, THE
                    Attn: President or General Mgr
                    139 Main St
                    BRATTLEBORO, VT 05301


                    Commonwealth Financial Group
                    Attn: President or General Mgr
                    101 Federal Street Ste 800
                    Boston, MA 02110
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 27 of 102



                    Communication Corp of CT
                    dba Makiaris Media Srvcs
                    101 Centerpoint Drive
                    Middletown, CT 06457


                    Constant Contact, Inc.
                    Attn: President or General Mgr
                    1601 Trapelo Road
                    Waltham, MA 02451


                    Corporation Service Co, as Rep
                    Attn: President or General Mgr
                    PO Box 2576
                    Springfield, IL 62708


                    COUNTRY CLUB ENTERPRISES
                    Attn: President or General Mgr
                    PO BOX 670
                    W WAREHAM, MA 02576


                    COUNTRYSIDE LOCK & ALRMS, INC.
                    Attn: President or General Mgr
                    495 Old Turnpike Road
                    Mount Holly, VT 05758


                    COX BUSINESS
                    Attn: President or General Mgr
                    DEPT 781110 PO BOX 78000
                    DETROIT, MI 48278-1110


                    Craig & Allison Werder
                    83 Duxbury Ln.
                    Longmeadow, MA 01106


                    Craig & Anne Doersch
                    9 King Philip Tr.
                    Sandy Hook, CT 06482


                    Craig & Theresa Bowling
                    627 Laurel Rd
                    New Canaan, CT 06840


                    CRAIG DOERSCH PAINTING
                    9 KING PHILLIP TRAIL
                    SANDY HOOK, CT 06482
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 28 of 102



                    CRIQUET SHIRTS
                    Attn: President or General Mgr
                    1603 S 1ST Street
                    AUSTIN, TX 78704


                    Crop Production Services
                    Attn: President or General Mgr
                    4923 VT Route 22A
                    Addison, VT 05491


                    Crystal Rock
                    Attn: President or General Mgr
                    PO BOX 10028
                    Waterbury, CT 06725-0028


                    Curtis & Suzanne Spacavento
                    25 Whippoorwill Rd.
                    East Armonk, NY 10504


                    DAF SERVICES, INC.
                    Attn: President or General Mgr
                    20 LAWNACRE Road
                    WINDSOR LOCKS, CT 06096


                    DAISY STONE STUDIO
                    Attn: President or General Mgr
                    48 Pomeroy Avenue
                    Pittsfield, MA 01201


                    DALE OF NORWAY
                    Attn: President or General Mgr
                    20 WINTERSPORT Lane
                    Williston, 05495


                    Dale Ribaudo
                    26 Country Club Lane
                    East Granby, CT 06026


                    Dan & Barbara McLeod
                    411 Soundview Ave.
                    Stamford, CT 06902


                    Dan & Carrie Chandra
                    437 Brookside Rd.
                    New Canaan, CT 06840
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 29 of 102



                    Dan & Cheryl Earle
                    18 Edwin Court
                    Guilford, CT 06437


                    Dan & Connie Geoghan
                    500 E 85th St. Apt. 18A
                    New York, NY 10028


                    Dan & Jennifer Malone
                    46 Linden Place
                    Summit, NJ 07901


                    Dan & Karen Proscia
                    5 Yarmouth Dr
                    Chatham, NJ 07928


                    Dan & Stacy Weinstein
                    31 Mockingbird Lane
                    Glastonbury, CT 06033


                    Dan & Tamara Kilmurray
                    17 Cedarcliff Road
                    Riverside, CT 06878


                    Dan & Terri Janki
                    3 Pump Ln.
                    Ridgefield, CT 06877


                    Dan & Tracy Nichols
                    32 River Bend Rd.
                    Trumbull, CT 06611


                    Dan Donnelly
                    252 E. 57th Street, Apt. 57B
                    New York, NY 10022


                    Dana & Sarah Nielsen
                    87 Sunset Dr.
                    Weston, MA 02493
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 30 of 102



                    Dana O'Brien
                    60 Richardson Rd.
                    Dublin, NH 03444


                    Daniel & Jeannine Thomasch
                    21 Pen Mor Drive
                    Muttontown, NY 11732


                    Daniel & Jill Gordon Malkoun
                    77 Frogtown Rd
                    New Canaan, CT 06840


                    Daniel & Jody Googel
                    15 Jeffery Lane
                    Chappaqua, NY 10514


                    Daniel & Kurt Slye Ramnes
                    30 Bradford St.
                    Boston, MA 02118


                    Daniel and Jennifer Donovan
                    95 Pine Ridge Drive
                    Putney, VT 05346


                    Daniel O'Connor & Sons Inc.
                    Attn: President or General Mgr
                    PO Box 500 45 BETHANY Road
                    Monson, MA 01057


                    Daryl Johnson
                    93 MOUNTAIN Road
                    ERVING, MA 01344


                    Dave & Maria Otfinoski
                    49 Parkers Point
                    Chester, CT 06412


                    Dave & Nadine Gannon
                    4 Peach Hill Dr
                    Wall, CT 06492
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 31 of 102



                    David & Alison Cameron
                    2 Sequan Road
                    Watch Hill, RI 02891


                    David & Ann Sagalyn Marks
                    779 Prospect Ave.
                    West Hartford, CT 06105


                    David & Beth Mercier
                    32 Horizon Ln.
                    Glastonbury, CT 06033


                    David & Elizabeth Klein
                    18 Middle Rd.
                    Southborough, MA 01772


                    David & Elizabeth Renehan
                    211 River Drive
                    Tequesta, FL 33469


                    David & James Green Taylor
                    175 Milton St. # 7
                    Milton, MA 02186


                    David & Lauren Cohen
                    410 Hidden Valley Ct.
                    Wyckoff, NJ 07481


                    David & Lily Strine
                    42 Dan's Highway
                    New Canaan, CT 06840


                    David & Melissa Verlizzo
                    17 Stonehurst Lane
                    Dix Hill, NY 11746


                    David & Tracy Marra
                    16 Sunswyck Rd
                    Darien, CT 06820
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 32 of 102



                    David Bliss
                    58 Compo Mill Cove
                    Westport, CT 06880


                    David Koch
                    148 Weeburn Drive
                    New Canaan, CT 06840


                    David Pinney
                    5 Woodside Circle
                    Hartford, CT 06105


                    DAVIS FRAME COMPANY
                    Attn: President or General Mgr
                    513 RIVER Road
                    CLAREMONT, NH 03743


                    Dawn & Tod Pike
                    26 Orchard Lane
                    Rye, NY 10580


                    Deb Malloy
                    11 Upper Highlands Loop, 2
                    PO Box 217
                    West Dover, VT 05356


                    Deidre & Matthew Kimble
                    10 Stafford Place
                    White Plains, NY 10604


                    Dell Financial Services, LLC
                    Attn: President or General Mgr
                    Mail Stop-PS2DF-23
                    One Dell Way
                    Round Rock, TX 78682


                    Dennis & Frances Bresnan
                    36 Valley Rd.
                    Westport, CT 06880


                    Dennis & Tarah Bellamy
                    17 Main St.
                    Vernon, CT 06066
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 33 of 102



                    Dennis Stanek
                    1A Gleneagles Dr
                    Farmington, CT 06032


                    Derek & Stacy Tietjen
                    21 Vista Dr.
                    Little Silver, NJ 07739


                    Derek Grimes
                    125 Fells Rd.
                    Essex Fells, NJ 07021


                    DESCENTE NORTH AMERICA
                    Attn: President or General Mgr
                    334 N MARSHALL SUITES A&B
                    LAYTON, UT 84041


                    DESTAFANO & CHAMBERLAIN
                    Attn: President or General Mgr
                    50 THORPE Street
                    FAIRFIELD, CT 06824


                    Devin & Laura Maher
                    40 Broad Street Apr. 18D
                    New York, NY 10004


                    Devon & Allison Rausch
                    498 Flax Hill Rd.
                    Norwalk, CT 06854


                    DFT CONSTRUCTION
                    Attn: President or General Mgr
                    16 Gladstone Avenue
                    Wareham, MA 02571


                    DGE MECHANICAL ON NH LLC
                    Attn: President or General Mgr
                    PO BOX 366
                    MARLBOROUGH, NH 03455


                    Diane McCormick
                    24 Bourne Avenue
                    Sandwich, MA 02563
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 34 of 102



                    DINSE, KNAPP & McANDREW, P.C.
                    Attn: President or General Mgr
                    209 BATTERY Street
                    BURLINGTON, VT 05402


                    DISANTO PROPANE
                    Attn: President or General Mgr
                    11098 Route 31
                    NY, 14433


                    DLL FINANCIAL SOLUTION PARTNER
                    Attn: President or General Mgr
                    PO BOX 14535
                    DES MOINES, IA 50306-3535


                    DOCUSIGN
                    Attn: President or General Mgr
                    221 MAIN Street
                    San Francisco, CT 94105


                    Don & Denise Trooien
                    38 W. Medow Rd.
                    Wilton, CT 06897


                    Don & Joanne Ouchterloney
                    5 Tioga Court
                    New York, NY 10956


                    Don & Savanna Jabro
                    27 Brimmer St. #3
                    Boston, MA 02108


                    Don and Pat Griesdorn
                    8787 Bay Colony Drive
                    Apt 2002
                    Naples, FL 34108


                    DONALD ROSS SPORTSWEAR
                    Attn: President or General Mgr
                    P O BOX 4377
                    PINEHURST, NC 28374


                    Donna & Mike Staples
                    21 Sycamore Way
                    Wallingford, CT 06492
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 35 of 102



                    DOONEY WOODWORKS LLC
                    Attn: President or General Mgr
                    105 River Road
                    Cos Cob, CT 06807


                    DOPPELMAYR
                    Attn: President or General Mgr
                    3160 WEST 500
                    South Salt Lake City, UT 84104


                    Douglas & Eve Fishkin
                    73 Burning Tree Rd.
                    Greenwich, CT 06830


                    Douglas & Sheri Donaldson
                    1 Glen Lane
                    Laurel Hollow, NY 11791


                    Douglas Hollenbeck
                    29 Timothy Drive
                    Westerly, RI 02891


                    Dover Painting Company
                    Attn: President or General Mgr
                    PO Box 481
                    West Dover, VT 05356


                    DUBOIS & KING INC.
                    Attn: President or General Mgr
                    PO BOX 339
                    RANDOLPH, VT 05060


                    Dune & Neville Thorne
                    105 Lincoln Rd.
                    Lincoln, MA 01773


                    DWYER FLOOR COVERING
                    Attn: President or General Mgr
                    7 CATTIN Drive
                    WILMINGTON, VT 05363


                    EAS CONSULTING, LLC
                    Attn: President or General Mgr
                    32 Thorton Road
                    Londonderry, NH 03053
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 36 of 102



                    Ed & Terri Druke
                    265 Newfane Hill Road
                    Newfane, VT 05345


                    Eddie & Carolyn Blumenthal
                    121 Stoner Drive
                    West Hartford, CT 06107


                    Edward & Pamela Tomer
                    60 Sundance Dr.
                    Cos Cob, CT 06807


                    Edward & Sun Wishik
                    44 Ackerman Rd
                    Saddle River, NJ 07458


                    Eliseo & Debbie Sampayo
                    39 Woodbing Ave.
                    Larchmont, NY 10538


                    Eliz Beloff & Greg Masterson
                    91 Middle Rd.
                    Southborough, MA 01772


                    Elizabeth Eileen Walker
                    12792 Cinnamon Way
                    Palm City, FL 34990


                    Elliot & Barbara Cooperstone
                    6 Marvin Place
                    Westport, CT 06880


                    ELLIS BOXER BLAKE PLLC ATTYS
                    Attn: President or General Mgr
                    24 SUMMER HILL Street
                    SPRINGFIELD, VT 05156


                    Emilio & Janice Mignanelli
                    732 Whitebirch Road
                    Washington Twp, NJ 07676
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 37 of 102



                    Emily & Chad Dreas
                    5 Craw Ave
                    Rowayton, CT 06853


                    ENGLISH WOLF MUSIC LLC
                    Attn: President or General Mgr
                    61 High View Circle
                    Gilford, NH 03249


                    Enzo & Connie Reale
                    139 New Road
                    Ridgefield, CT 06877


                    Eric & Ellen Cantos
                    109 Firestone Circle
                    Roslyn, NY 11576


                    Eric & Heather Boyriven
                    5 Glen Terrace
                    Chappaqua, NY 10514


                    Eric & Jeanne Bickford
                    5 Laurel Lane
                    Darien, CT 06820


                    Eric and Jennifer Spindt
                    35 Overlook Drive E
                    Framingham, MA 01701


                    Eric Roemer
                    49 Birch Rd
                    Darien, CT 06820


                    Erica & David Napach
                    21 Roberts Road
                    New City, NY 10956


                    ESI
                    Attn: President or General Mgr
                    55 CHAMBERLAIN ST
                    WELLSVILLE, NY 14895
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 38 of 102



                    EUROSOCKS INTERNATIONAL
                    Attn: President or General Mgr
                    4575 S COACH DR
                    TUCSON, AZ 85714-3403


                    Eva & Chris Hessert
                    15 Pebblebrook
                    Chappaqua, NY 10514


                    EZ WAY RENTAL CENTER
                    Attn: President or General Mgr
                    115 COUNTY Street
                    BENNINGTON, VT 05201


                    F.W. WEBB COMPANY
                    Attn: President or General Mgr
                    160 MIDDLESEX Turnpike
                    BEDFORD, MA 01730


                    Fairpoint Communications
                    Attn: President or General Mgr
                    PO Box 5200
                    White River Junction, VT 05001-5200


                    FALVEY POOLS & SPAS
                    Attn: President or General Mgr
                    234 ELLIOT ST
                    BRATTLEBORO, VT 05301-3115


                    FASTENAL COMPANY
                    Attn: President or General Mgr
                    P O BOX 1286
                    WINONA, MN 55987-1286


                    FATBOY COOKIE COMPANY
                    Attn: President or General Mgr
                    140 GREENWOOD Avenue UNIT 2A
                    MIDLAND PARK, NJ 07432


                    FEAD CONSTRUCTION LAW
                    Attn: President or General Mgr
                    1233 SHELBURNE Road Ste 300
                    SOUTH BURLINGTON, VT 05403
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 39 of 102



                    FedEx
                    Attn: President or General Mgr
                    PO Box 371461
                    Pittsburgh, PA 15250-7461


                    Fintan & Helen Ryan
                    40 Oriole St.
                    Pearl River, NY 10905


                    FIRSTLIGHT
                    Attn: President or General Mgr
                    PO BOX 495
                    BELLOWS FALLS, VT 05101-0495


                    FIS GROUPE SPORTS
                    Attn: President or General Mgr
                    35 LEA SORBIERA LAVAL
                    QC H7R 1E5


                    FIVE STAR GOLF & UT'Y VEHICLES
                    Attn: President or General Mgr
                    29 HIDDEN CREEK Drive
                    SCARBOROUGH, ME 04074


                    FLEISHMAN-HILLARD INC.
                    Attn: President or General Mgr
                    855 BOYLSTON Street 5th FL
                    BOSTON, MA 02116


                    Ford Credit
                    Attn: President or General Mgr
                    93 EXCHANGE Street
                    PORTLAND, ME 04112-4508


                    Ford Credit
                    Attn: President or General Mgr
                    PO BOX 220564
                    PITTSBURGH, PA 15257-2564


                    Foster Materials
                    Attn: President or General Mgr
                    1778 Old Concord Road
                    Henniker, NH 03242
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 40 of 102



                    Frank & Allison Stadelmaier
                    40 East 94th Street, Apt. 70
                    New York, NY 10128


                    Frank & Karen Knapp
                    39 Cedar Gate Rd.
                    Darien, CT 06820


                    Frank & Susan Wilk
                    354 Pennock Lane
                    Rutland, VT 05701


                    Frank Cotrona
                    5 Laurelwood Dr
                    Wallingford, CT 06492


                    Frank DeCarlo
                    145 Stowe Gate Trail
                    Cresskill, NJ 07626


                    Fred & Susan Pazmino
                    185 S. County Rd.
                    Leyden, MA 01301


                    Frederick & Patricia Casinelli
                    225 Hancock Road
                    Taunton, MA 02780


                    Frederick & Sylvia Fogel
                    45 Old Farm Rd.
                    Wellesley, MA 02481


                    Frederik & Jan Van Der Weijden
                    4 Cook Rd
                    Stamford, CT 06902


                    FRIENDS OF THE SUN, LTD.
                    Attn: President or General Mgr
                    532 PUTNEY Road
                    BRATTLEBORO, VT 05301
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 41 of 102



                    FROST WELL & PUMPS, INC.
                    Attn: President or General Mgr
                    P O BOX 476
                    EAST DORSET, VT 05253


                    G. Housen & Co, Inc.
                    Attn: President or General Mgr
                    1568 Putney Road
                    Brattleboro, VT 05304


                    Galvin Green
                    35 Tower LN-Lower Level
                    Avon, Ct 00600-1423


                    Garold & Katharine Miller
                    4 Mohawk Dr.
                    West Hartford, CT 06117


                    Gary & Andrea McLaughlin
                    11 Van Duyne Road
                    Mountain Lakes, NJ 07046


                    Gary & Maia Elfont
                    103 79th St.
                    New York, NY 11209


                    Gary Rothschild
                    141 Loring Avenue
                    Pelham, NY 10803


                    GC BUILDERS
                    Attn: President or General Mgr
                    349 Russell Road
                    Langdon, NH 03602


                    GEAR FOR SPORTS, INC.
                    Attn: President or General Mgr
                    9700 COMMERCE PARKWAY
                    LENEXA, KS 66219


                    GEISE ENGINEERING, INC.
                    Attn: President or General Mgr
                    375 LINCOLN ST
                    NORTHUMBERLAND, PA 17857
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 42 of 102



                    George & Celeste Shapiro
                    25 Old Sprain Rd.
                    Ardsley, NY 10502


                    George & Karen Kaltner
                    Avatar Technologies
                    2 Dickel Road
                    Scarsdale, NY 10583


                    George & Patricia Fay
                    1925 Main Street
                    Glastonbury, CT 06033


                    George F Sanford IV
                    86 Yantacaw Brook Road
                    Montclair, NJ 07043


                    GETSNO LLC
                    Attn: President or General Mgr
                    1778 VT RTE 105
                    NEWPORT, VT 05855


                    GILMAN & BRIGGS ENVIRO, INC.
                    Attn: President or General Mgr
                    1 CONTI CIRCLE SUITE 5
                    BARRE, VT 05641


                    GIS Benefits
                    Attn: President or General Mgr
                    NEED ADDRESS


                    Glen & Alexis Mclachlan
                    7 Squirrel Hill Rd.
                    Wayland, MA 01778


                    Glen & Ayelet Pollner
                    29 Hitching Post Lane
                    Chappaqua, NY 10514


                    Glenn & Laura Tobias
                    315 Stanwich Rd.
                    Greenwich, CT 06830
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 43 of 102



                    Gordon & Christina Schmidt
                    74 Warren Glen
                    Burlington, CT 06013


                    GRAINGER
                    Attn: President or General Mgr
                    DEPT 882648231
                    PALATINE, IL 60038-0001


                    Grassland Equipment
                    Attn: President or General Mgr
                    892-898 Troy-Schenectady Road
                    Latham, NY 12110


                    GREEN MOUNTAIN TENT RENTALS
                    Attn: President or General Mgr
                    P O Box 58
                    Townshend, VT 05353


                    GREEN MTN. CONCERT SVCS INC.
                    Attn: President or General Mgr
                    PO BOX 4208
                    BURLINGTON, VT 05406


                    Greg & Abbie Park
                    357 w. 12th st.
                    New York, NY 10014


                    Greg & Colleen Gewirtz
                    110 Country View Dr.
                    Freehold, NJ 07728


                    Greg & Julia Gilbert
                    121 Doubling Rd
                    Greenwich, CT 06830


                    Greg & Kelly Tschantz Butz
                    18 Old Wagon Rd
                    Old Greenwich, CT 06870


                    Greg & Lori Dyer
                    25 Mead Rd
                    Armonk, NY 10504
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 44 of 102



                    Greg & Meghan Rosen
                    170 East End Ave., Apt. 8D
                    New York, NY 10128


                    Gregg & Danielle Clark
                    8 Willowmere Ave.
                    Riverside, CT 06878


                    Gregory & Sara Parent
                    227 Hollow Tree Ridge Road
                    Darien, CT 06820


                    Guy E. Nido, Inc.
                    Attn: President or General Mgr
                    193 Route 100
                    Wilmington, VT 05363


                    GW Sk, Inc dba First Trax Spor
                    Attn John Grush & Mark Wallace
                    5 Mountain Park Plaza
                    Dover, VT 05356


                    H2O GUY
                    Attn: President or General Mgr
                    256 DOVER HILL Road
                    EAST DOVER, VT 05341


                    Hardin & Jenn Gray
                    9 Tipping Rock Rd.
                    Stonington, CT 06378


                    HARRINGTON STEEL LLC
                    Attn: President or General Mgr
                    1185 Glastenbury Road
                    Shaftsbury, VT 05262


                    HARTFORD STEAM BOILER
                    Attn: President or General Mgr
                    21045 NETWORK PLACE
                    CHICAGO, IL 60673


                    HAYDEN PLMB & HEATING, INC.
                    Attn: President or General Mgr
                    268 Benmont Avenue
                    BENNINGTON, VT 05201
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 45 of 102



                    HCAREERS
                    Attn: President or General Mgr
                    C/O BANK OF AMERICA
                    CHICAGO, IL 60674-8242


                    HEAD TOYROLIA WINTERSPORTS
                    Attn: President or General Mgr
                    25829 NETWORK PLACE
                    CHICAGO, IL 60673-1258


                    Heather Frahm & Bill Cronin
                    7 Lawrence Road
                    Weston, MA 02493


                    Helena Chemical Co.
                    Attn: President or General Mgr
                    225 Schilling Blvd Suite 300
                    Collierville, TN 38017


                    HELMHOLZ FINE ART, LLC.
                    Attn: President or General Mgr
                    315 PEACE Street
                    DORSET, VT 05251


                    HESTRA GLOVES LLC
                    Attn: President or General Mgr
                    600 CORPORATE CIRCLE UNIT H
                    GOLDEN, CO 80401


                    Higgins
                    Attn: President or General Mgr
                    777 Broadway
                    South Portland, ME 04106


                    HIGH PEAKS SOUND INC
                    Attn: President or General Mgr
                    386 BURGOYNE Road
                    SARATOGA SPRINGS, NY 12866


                    HOLLISTER HILL CNSLT, LLC.
                    Attn: President or General Mgr
                    3061 Hollister Hill Road
                    Marshfield, VT 05658
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 46 of 102



                    HOLLMAN
                    Attn: President or General Mgr
                    1825 W WALNUT HILL Lane
                    IRVING, TX 75038


                    HORIZON FORESTRY, LLC
                    Attn: President or General Mgr
                    18154 Brentwood Lane
                    Gordonsville, VA 22942


                    Howard & Ellyn Kotkin
                    8 Baileys Mill Rd
                    Basking Ridge, NJ 07920


                    Hunter Amenities Int'l LTD
                    Attn: President or General Mgr
                    1205 Corporate Drive
                    Burlington, Ontario L7L 5V5


                    Hunter Douglas Fab. Co. Inc
                    Attn: President or General Mgr
                    PO Box 405756
                    Atlanta, GA 30384-5756


                    HUNTINGTON NATIONAL BANK
                    Attn: President or General Mgr
                    PO BOX 182519
                    COLUMBUS, OH 43218-2519


                    Ian & Kaili Dilts
                    7 Woods End Rd.
                    Darien, CT 06820


                    IMPLUS/ICETREKKERS
                    Attn: President or General Mgr
                    PO BOX 13925
                    Durham, NC 27709-3925


                    Independent Outdoor III LLC
                    Attn: Dave Gannon
                    4 Peach Hill Dr
                    Wallingford, CT 06492
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 47 of 102



                    Inkspot Press
                    Attn: President or General Mgr
                    736 MAIN Street
                    BENNINGTON, VT 05201


                    INSPERITY
                    Attn: President or General Mgr
                    P O BOX 846055
                    DALLAS, TX 75284


                    Integra Companies
                    Attn: President or General Mgr
                    18 White Tail Way
                    Littleton, MA 01460


                    International Financial
                    Services Corp
                    Attn: President or General Mgr
                    1113S Milwaukee Ave Ste 301
                    Libertyville, IL 60048


                    Irene & Manny Makiaris
                    36 West Pattagansett Rd.
                    Niantic, CT 06357


                    Iron Mountain
                    Attn: President or General Mgr
                    1000 CAMPUS DR
                    COLLEGEVILLE, PA 19426


                    ISUZU FINANCE OF AMERICA, INC.
                    Attn: President or General Mgr
                    7865 SOLUTION CENTER
                    CHICAGO, IL 60677-7008


                    Jack & Jennifer Murphy
                    140 Stoneleigh Rd.
                    New Canaan, CT 06840


                    Jack & Judi Remondi
                    258 Bridle Trail Road
                    Needham, MA 02492


                    Jackson Browne
                    NEED ADDRESS
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 48 of 102



                    James & Ann Jacobs
                    5 Eagles Glen
                    Avon, CT 06001


                    James & Caroline Maynard
                    51 Elm Streer
                    Westerly, RI 02891


                    James & Catherine Winters
                    319 Old Mill Rd.
                    St. James, NY 11780


                    James & Emily Boshart
                    296 Mountain Ave
                    Ridgewood, NJ 07450


                    James & Heather Smith
                    14 Stoner Drive
                    West Hartford, CT 06107


                    James & Jane Macri
                    2109 Broadway, Apt 1579
                    New York, NY 10023


                    James & Kathleen Winiarski
                    115 Drumlin Hill Rd
                    Bolton, MA 01740


                    James & Marcela Grover
                    21 Spring Street
                    Riverside, CT 06878


                    James & Rachel Tully
                    6 Sharlin Dr
                    West Simsbury, CT 06052


                    James & Suzanne Jesse
                    3 Rustic Lane
                    Westport, CT 06880
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 49 of 102



                    JAMES NIEHUES, LLC
                    Attn: President or General Mgr
                    PO BOX 1913
                    LOVELAND, CO 80539


                    James R. Barnes
                    145 Deercliff Road
                    Avon, CT 06001


                    James Reyes
                    4655 Hawthorne Lane NW
                    Washington, DC 20014


                    James Ryan & Eryn Badger
                    558 Gates Road
                    Chester, VT 05143


                    Jan Linhart
                    7 Orchard Dr.
                    Purchase, NY 10577


                    Jaroslaw & Jadwiga Kalecinski
                    4 Viewpoint Rd.
                    Ellington, CT 06029


                    Jason & Becca Sherrill Hedberg
                    176 S. Mountain Ave.
                    Montclair, NJ 07042


                    Jason & Brooke Gies
                    64 Knollwood Lane
                    Darien, CT 06820


                    Jason & Lauren Gross
                    155 Mill Rd.
                    Saddle River, NJ 07458


                    Jason & Suzy Barnett
                    48 Arasley Ave West
                    Irvington, NY 10533
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 50 of 102



                    Jay & Michelle Clarke
                    22 Phillip Drive
                    Spofford, NH 03462


                    Jay & Stephanie Gromek
                    309 3rd Street, Apt 1 J
                    New York, NY 11215


                    JEDRZIEWSKI DESIGNS
                    Attn: President or General Mgr
                    1537 East Yale Avenue
                    Salt Lake City, UT 84105


                    Jeff & Denise Koslowsky
                    6 Brookline Rd.
                    Scarsdale, NY 10583


                    Jeff & Jessica Wheeler
                    745 Old Academy Rd.
                    Fairfield, CT 06824


                    Jeff & Jill Bornstein
                    174 Branchville Road
                    Ridgefield, CT 06877


                    Jeff & Sam Lowe
                    91 Deerfield Lane North
                    Pleasantville, NY 10570


                    Jeff & Sara Colodny
                    58 Red Coat Road
                    Westport, CT 06880


                    Jeff Schor & Alex Trinkoff
                    1 Briarcliff Drive
                    Port Washington, NY 11050


                    Jefferson & Juliette Ginieres
                    235 Easy 87th St. Apt. 2C
                    New York, NY 10128
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 51 of 102



                    Jeffrey & Allison Wolf
                    5 Hickory Hill
                    Roslyn Estates, NY 15576


                    Jeffrey & Diane Lipes
                    122 Farmstead Dr
                    Glastonbury, CT 06033


                    Jeffrey & Lisa Alter
                    3 Woodland Rd.
                    Belle Terre, NY 11777


                    Jenna Kieley & Nicholas Teeson
                    22 Pleasant St.
                    Dover, MA 02030


                    Jeremy & Elizabeth Bixenman
                    325 North End Ave. Apt. 15Q
                    New York, NY 10282


                    Jeremy Piccini
                    60 Cloverdale Ave.
                    Paramus, NJ 07652


                    Jerry ODwyer & Roberta Garceau
                    85 Bayberry Hill Rd
                    Avon, CT 06001


                    Jess & Mike Marullo-Dell'Aera
                    117 Goslee Rd
                    Bantam, CT 06750


                    Jesse & Jessica Hiney
                    51 Sherwood Dr.
                    Shoreham, NY 11786


                    JFP Consulting Services, P.C.
                    Attn: President or General Mgr
                    PO Box 10
                    Chester, VT 05143
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 52 of 102



                    Jim & Carrie Czapiga
                    68 Knolwood Dr.
                    Hebron, CT 06248


                    Jim & Jeanine Johnsen
                    7 East Trl.
                    Darien, CT 06820


                    Jim & Jennifer McCarroll
                    599 Lexington Ave. 26th Fl
                    New York, NY 10022


                    Jim Ryan
                    P.O. Box 663
                    Bondville, VT 05340


                    Joe & Kathy Busuttil
                    19 Hunting Hollow Ct.
                    Dix Hills, NY 11746


                    Joe & Donna Pastore
                    86 Peaceable St
                    Ridgefield, CT 06877


                    Joe & Gina Lodi
                    47 Masterton Rd.
                    Bronxville, NY 10708


                    Joe & Kerryn Dowling
                    32 Vernon Street
                    Nahant, MA 01908


                    Joe Bardenheier & Cam Bradley
                    30 Moorland Rd.
                    Newport, RI 02840


                    Joel Koral
                    253 Woodlands Drive
                    Tuxedo Park, NY 10987
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 53 of 102



                    Johannes Boeckman
                    140 davis street
                    Hamden, CT 06517


                    John & Ann Nolan
                    225 John Hancock Road
                    Taunton, MA 02780


                    John & Cecilia Kennedy
                    198 Kings Rd.
                    Madison, NJ 07940


                    John & Christine Maraganore
                    49 Constellation Warf
                    Charlestown, MA 02129


                    John & Crista Gannon
                    68 Hall Rd.
                    Wilmington, VT 05363


                    John & Eilene Grayken
                    100 Whitehead Rd.
                    Cohasset, MA 02025


                    John & Geraldine Arege
                    17 Paag Lane
                    Little Silver, NJ 07739


                    John & Ioanna Donohue
                    25 Jennifer Ln.
                    New Canaan, CT 06840


                    John & Karen Doyle
                    224 Hamilton Rd
                    Ridgewood, NJ 07450


                    John & Karen Heneghan
                    14 Hewlett Avenue
                    Point Lookout, NY 11569
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 54 of 102



                    John & Katie Fitzgerald
                    36 Kane Ave
                    Larchmont, NY 10538


                    John & Lesley Osborn
                    29 Arrowhead Way
                    Darien, CT 06820


                    John & Marcia Leader
                    567 Westminster Rd.
                    Putney, VT 05346


                    John & Martha Babitt
                    121 Commodore Rd.
                    Chappaqua, NY 10514


                    John & Maureen Maher
                    82 Whipstick Rd.
                    Ridgefield, CT 06877


                    John & Molly Reilly
                    188 Hoyt Farm Road
                    New Canaan, CT 06840


                    John & Rebecca Nesland
                    400 Beechwood Road
                    Ridgewood, NJ 07450


                    John & Rebeccca Larkin
                    140 Franklin St. 2A
                    New York, NY 10013


                    John & Rob Milligan
                    30 Union Park St. #304
                    Boston, MA 02118


                    John & Robin Pavia
                    311 Silver Hill Rd
                    Easton, CT 06612
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 55 of 102



                    John & Shirley Grush
                    1752 East Dover Rd.
                    East Dover, VT 05356


                    John & Stephanie Brodacki
                    558 Williams Street
                    Longmeadow, MA 01106


                    John & Theresa Curran
                    1 Captain Copeland Rd.
                    East Dover, VT 10504


                    John & Trisha Stull
                    438 Thompson St.
                    Glastonbury, CT 06038


                    John & Wendy Visgilio
                    6 Whitman Lane
                    Old Lyme, CT 06371


                    John and Shirley Grush
                    1752 East Dover Road
                    East Dover, VT 05341


                    John Guminak
                    Attn: President or General Mgr
                    51 Harris Road
                    East Dover, VT 05341


                    John Pavia
                    311 Silver Hill Road
                    Easton, CT 06612


                    Jon & Catherine Levine
                    264 Salem Road
                    Pound Ridge, NY 10576


                    Jon & Kate Kaplan
                    280 Hollow Tree Ridge Rd.
                    Darien, CT 06820
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 56 of 102



                    Jon & Kathy Savastano
                    3 Saddle Lane
                    Saint James, NY 11780


                    Jon & Lara Rockman
                    55 Huckleberry Hill Rd.
                    New Canaan, CT 06840


                    Jonathan & Heather Cody
                    131 Thayer Pond Rd
                    New Canaan, CT 06840


                    Jonathan & Jo Cain
                    8114 Avalon Dr. East
                    New Canaan, CT 06840


                    Jonathan & Traci Chason
                    16 Huckleberry Road
                    Hopkinton, MA 01748


                    Jonathan Shockley
                    91 Joralemon St. Apt. 4
                    New York, NY 11201


                    Jordan & Laura Frank
                    95 President Ave
                    Providence, RI 02906


                    Joseph & Janine Conti
                    76 Marlborough Road
                    Glastonbury, CT 06033


                    Joseph & Jill Molko
                    245 East 72nd St. # 16F
                    New York, NY 10021


                    Joseph & Kara Artiglere
                    1 Overlook Road
                    Chatham, NJ 07928
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 57 of 102



                    Joseph & Kimberly Willen
                    29 Bluff Point Road
                    Northport, NY 11768


                    Joshua & Bernadette Lane
                    6 Harvard St.
                    Garden City, NY 11530


                    Joshua & Jennifer Solomon
                    80 Emerson Rd.
                    Needham, MA 02492


                    JP & Anne Van Arsdale
                    18 Split Tree Rd
                    Scarsdale, NY 10583


                    Justin & Mina Meng
                    10 Rock Hill Lane
                    Scarsdale, NY 10583


                    Justine & Jim Robertson
                    7 Gull Point
                    Monmouth Beach, NJ 07750


                    Kaity & Ken Allen
                    95 Edwardel Road
                    Needham, MA 02492


                    Kassbohrer
                    Attn: President or General Mgr
                    8850 Double Diamond Parkway
                    Reno, NV 89521


                    Kate & Kevin Ward
                    783 Hale St
                    Beverly Farms, MA 01915


                    Kathleen & Bradley Hay
                    33 Briar Brae Road
                    Darien, CT 06820
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 58 of 102



                    Katie & Chris Brooks
                    3039 Route 30
                    Dorset, VT 05251


                    Kaumil & Monica Gajrawala
                    24 Cambridge Way
                    Weehawken, NY 07086


                    Kayvan & Amanda Heravi
                    104 Beach Avenue
                    Larchmont, NY 10538


                    Keith & Elizabeth Getchell
                    27 Old Farm Rd.
                    Hopkinton, MA 01748


                    Keith & Rosanna Dougherty
                    7 Davis Dr.
                    Armonk, NY 10504


                    Ken & Kaity Geren
                    28 Windrose Way
                    Greenwich, CT 06830


                    Kenneth & Pamela Corriveau
                    15 Old Orchard Road
                    Riverside, CT 06878


                    Keri Jaye & Dave Fontano
                    336 Olde Stage Rd.
                    Glastonbury, CT 06033


                    Kerry & James Plutte
                    25 Brushy Hill Road
                    Darien, CT 06820


                    Kevin & Angela Siebrecht
                    8 Whispering Way
                    Brookfield, CT 06804
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 59 of 102



                    Kevin & Eileen Heneghan
                    177 Bayside Drive
                    Point Lookout, NY 11569


                    Kevin & Evonne Dunne
                    76 Cowdin Lane
                    Chappaqua, NY 10514


                    Kevin & Judy Yao
                    9 The Glen
                    Tenafly, NJ 07670


                    Kevin & Kristie Smith
                    107 Devonwood Lane
                    New Canaan, CT 06840


                    Kevin & Sharon Boucher
                    216 Bosque Rd.
                    Farmington, CT 06032


                    Kim & Rob Haisch
                    8 Meadow Lane
                    Saddle River, NJ 07458


                    Kimberly & Bob Anderson
                    335 West Beach Rd.
                    Charlestown, RI 02813


                    KINROSS CASHMERE
                    Attn: President or General Mgr
                    PO Box 10546
                    Albany, NY 12201-0546


                    Kirk & Claire Lehneis
                    21 Benenson Dr.
                    Cos Cob, CT 06807


                    KJUS NORTH AMERICA, INC.
                    Attn: President or General Mgr
                    4940 Pearl East Circle STE 300
                    BOULDER, CO 80301
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 60 of 102



                    KRAFT ENTERPRISE SYSTEMS, LLC
                    Attn: President or General Mgr
                    TEN CADILLAC DRIVE SUITE 380
                    BRENTWOOD, TN 37027


                    KRIMSON KLOVER
                    Attn: President or General Mgr
                    PO BOX 214
                    BOULDER, CO 80306


                    Kris & Lauren Erickson
                    93 Thayer Dr.
                    New Canaan, CT 06840


                    LA RESERVE, INC.
                    Attn: President or General Mgr
                    P O Box 7689
                    New York, NY 10150


                    LABADORF ASSOCIATES, INC.
                    Attn: President or General Mgr
                    9248 Moose County Place
                    LAS VEGAS, NV 89178


                    Landscape Construction Srvcs
                    Attn: President or General Mgr
                    PO Box 663
                    Bondville, VT 05340


                    LANDSCAPE CONSTRUCTIONS INC.
                    Attn: President or General Mgr
                    POST OFFICE BOX 663
                    BONDVILLE, VT 05340


                    LANG DOOR & HARDWARE, LLC
                    Attn: President or General Mgr
                    2 BROOKSIDE WEST
                    HOOKSET, NH 03106-2518


                    Larry & Christine Hesse
                    356 West Lake Ave
                    Bay Head, NJ 08742


                    Larry & Diane Kingsley
                    5 Pine Island Rd.
                    Rye, NY 10580
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 61 of 102



                    Laura Hesse
                    12 Harbor View Dr
                    Atlantic Highlands, NJ 07716


                    Laurence Russian
                    39 Keofferam Rd.
                    Old Greenwich, CT 06870


                    Lawrence & Eliz Wertheimer
                    124 East 93rd St.
                    New York, NY 10128


                    Laz Parking
                    Attn: Michael J. Kuziak
                    15 Lewis Street
                    Hartford, CT 06103


                    Leader Distribution Systems
                    Attn: President or General Mgr
                    PO Box 8285
                    Brattleboro, VT 05304


                    Leader Distribution Systems
                    Attn: President or General Mgr
                    1556 Putney Road
                    Brattleboro, VT 05304


                    LEDUC GIFTS & SPEC PROD, LLC
                    Attn: President or General Mgr
                    15102 MINNETONKA IND. Rd
                    MINNETONKA, MN 55345


                    Leigh & Amy Small
                    73 Sunset Beach Rd.
                    Branford, CT 06405


                    Leitner-Poma Service, Inc.
                    Attn: President or General Mgr
                    Dept 0819
                    Denver, CO 80256-0819


                    Len & Susan Kunin
                    149 Emery Dr. E
                    Stamford, CT 06902
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 62 of 102



                    Lenny Veneziano
                    54 Reynal Road
                    White Plains, NY 10605


                    Linda & Charlie Goddard
                    18 Hemlock Drive
                    Essex, CT 06426


                    Lisa & Brian Yurko
                    51 Crafts Road
                    Carmel, NY 10512


                    Liviu & Giselle Vogel
                    257 Lyons Plain Rd.
                    Weston, CT 06883


                    LOCKE LORD LLP
                    Attn: President or General Mgr
                    P O BOX 301170
                    DALLAS, TX 75303-1170


                    LOGMEIN.COM
                    Attn: President or General Mgr
                    PO BOX 50264
                    LOS ANGELES, CA 90074


                    Lou Garcia
                    128 West Hills Rd.
                    New Canaan, CT 06840


                    LOUD CANVAS
                    Attn: President or General Mgr
                    2 ALEX COURT
                    SOMERSWORTH, NH 03878


                    Loud Canvas Media, LLC
                    Attn: President or General Mgr
                    2 Alex Court
                    Somersworth, NH 03878


                    Louis Chenevert
                    8 Atwater Terrace
                    Farmington, CT 06032
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 63 of 102



                    LOVE SAM
                    Attn: President or General Mgr
                    225 WEST 35 ST
                    NEW YORK, NY 10001


                    Lucas & Caitlin Turton
                    32 Rutland St. 1R
                    Boston, MA 02118


                    Luke & Caitlin Walsh
                    57 Chichester Rd
                    New Canaan, CT 06840


                    LYNDE WELL DRILLING INC.
                    Attn: President or General Mgr
                    5345 Hinesburg Road
                    Guilford, VT 05301


                    Mackae & Carisa Sykes
                    35 Keoffevlam Rd.
                    Old Greenwich, CT 06870


                    Mag & Cecilia Hassan
                    436 Frogtown Rd
                    New Canaan, CT 06840


                    Manny & Minerva Rodrigues
                    131 Old Kings Highway
                    Wilton, CT 06897


                    Marc & Lauren Slayton
                    500 West End Ave, Apt GA
                    New York, NY 10024


                    Marc & Maggie Anderson
                    185 Iron Ore Hill Rd.
                    Bridgewater, CT 06752


                    Marc & MaryAnn Beliveau
                    115 Silo Drive
                    Rocky Hill, CT 06067
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 64 of 102



                    Margaret Metz
                    206 Roxbury Street, Apt 1
                    Keene, NH 03431


                    Maria & Andrew Lund
                    37 Maher Ave
                    Greenwich, CT 06830


                    Marie & Raymond Morena
                    24 The Fairway
                    Oak Beach, NY 11702


                    Marisa & Peter Dooney
                    55 Conyers Farm Dr.
                    Greenwich, CT 06831


                    Mark & Jamie Buschmann
                    359 Dan's Hwy
                    New Canaan, CT 06840


                    Mark & Jennifer Unferth
                    26 Barberry Lane
                    Short Hills, NJ 07078


                    Mark & Karen Amanti
                    PO Box 1325
                    East Otis, MA 01029


                    Mark & Kristen Wallace
                    193 Dover Hill Road
                    East Dover, VT 05341


                    Mark & Megan Abrahamsen
                    7 Rolling Ridge Road
                    Wilton, CT 06897


                    Mark & Tara Metcalf
                    11 Revere Rd
                    Darien, CT 06820
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 65 of 102



                    Mark Brett
                    1 Four Mile Riker Rd.
                    Old Lyme, CT 06371


                    Mark Shafir & Hillary Schafer
                    113 East 90th Street
                    New York, NY 10128


                    Marsden & David Kline
                    21 Ridgewood Rd
                    Rowayton, CT 06853


                    Mary Anne & Wes Stets
                    369 Taugwonk Road
                    Stonington, CT 06378


                    Mary Lou & Tim Ricci
                    505 Congress St #914
                    Boston, MA 02210


                    Matlock & Amanda Schlumberger
                    20 Oak Ave.
                    Larchmont, NY 10538


                    Matt & Amy Somberg
                    48 Paddock Lane
                    South Glastonbury, CT 06073


                    Matt & Karen Durcan
                    20 Branch Dr.
                    Smithtown, NY 11787


                    Matt & Liz Curtis
                    14 Dellwood Ave.
                    Chatham, NJ 07928


                    Matt & Marie Romanelli
                    121 Barcliff Rd.
                    East Norwich, NY 11732
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 66 of 102



                    Matt & Tracy Kaplan
                    32 Wawapek Rd
                    Cold Spring Harbor, NY 11724


                    Matthew & Davina Small
                    912 F Street NW #705
                    Washington, DC 20004


                    Matthew & Elizabeth Baird
                    74 Reade St.
                    New York, NY 10007


                    Matthew & James Sobolewski
                    30 Lookout Circle
                    Larchmont, NY 10538


                    Matthew & Jenny Wiener
                    506 Long Ridge Rd
                    Bedford, NY 10506


                    Matthew & Jessica Stepanski
                    19 Conover Lane
                    Rumson, NJ 07760


                    Matthew & Katherine Maleska
                    188 Bishop Street
                    New Haven, CT 06511


                    Matthew & Katie Meyers
                    34 Desbrosses St., #622
                    New York, NY 10013


                    Matthew & Nancy White
                    14 Butternut Ridge
                    Newtown, CT 06470


                    Matthew & Susan Trokel
                    9 Saxon Rd.
                    Newton, MA 02461
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 67 of 102



                    Max & Suzie Jellinek
                    110 Nearwater Lane
                    Darien, CT 06820


                    MERCEDES-BENZ Financial Svcs
                    Attn: President or General Mgr
                    P O BOX 5260
                    CAROL, IL 60197-5260


                    Meredith & Nick Brawer
                    11 Leafy Ln.
                    Larchmont, NY 10538


                    Merrill A. Mundell, Jr., P.E.
                    Attn: President or General Mgr
                    PO Box 866
                    Wilmington, VT 05363


                    METROPOLITAN PGA
                    Attn: President or General Mgr
                    PO BOX 59
                    SOUTH ROYALTON, VT 05068


                    Michael & Allison Zampetti
                    203 E. 29th St.
                    New York, NY 10016


                    Michael & Amy Cherry
                    17 Fawn Lane
                    Armonk, NY 10504


                    Michael & Andrea McGough
                    223 W. 80th St., Apt 1
                    New York, NY 10024


                    Michael & Ann Quattrochi
                    26 Bentley Lane
                    Syosset, NY 11791


                    Michael & Claudia Taglich
                    198 E Main Street
                    Oyster Bay, NY 11771
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 68 of 102



                    Michael & Dori Kuziak
                    120 Bashan Rd
                    East Haddam, CT 06423


                    Michael & Elizabeth Wilens
                    166 W. 18th St.
                    New york, NY 10011


                    Michael & Jacqui Schein
                    240 E. 79th St., Apt 7CD
                    New York, NY 10075


                    Michael & Jennifer Steiner
                    2312 Ridgeway Road
                    Wilmington, DE 19805


                    Michael & Jessica Weaver
                    516 3rd St.
                    Brooklyn, NY 11215


                    Michael & Kara Lech
                    26-2 Cove Road
                    Lyme, CT 06371


                    Michael & Krystal Sachs
                    22 Perkins Road
                    Greenwich, CT 06830


                    Michael & Lorie Pill
                    6 Lake Louise Dr.
                    Westbrook, CT 06498


                    Michael & Lourdes Culnen
                    32 School House Ln.
                    Morristown, NJ 07960


                    Michael & Noemi Radziemski
                    633 North Broadway
                    Nyack, NY 10960
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 69 of 102



                    Michael & Rachel Gigliotti
                    55 Fairview Ave
                    Stamford, CT 06902


                    Michael & Wendy Egan
                    19 Knapp Rd.
                    Pound Ridge, NY 10576


                    Michael Posillico
                    1750 New Highway
                    Farmingdale, NY 11735


                    Microsoft
                    Attn: President or General Mgr
                    One Microsoft Way
                    Redmond, WA 98052-7329


                    Mike & Heather Ferrone
                    112 Edge Hill Rd
                    Fairfield, CT 06824


                    Mike & Heidi Lariviere
                    31 Priscilla Road
                    Wellesley Hills, MA 02481


                    Mike & Kelley Sanders
                    25 Wampus Ave.
                    Armonk, NY 10504


                    Mike & Kelly Slomsky
                    9 Boulder Trail
                    Chappaqua, NY 10514


                    Mike & Liz Kim
                    61 Curve St.
                    Wellesley, MA 02482


                    Mike & Molly Winn
                    7 Rocky Point Rd.
                    Rowayton, CT 06853
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 70 of 102



                    Mike Quinn
                    745 Magic Circle
                    Londenderry, VT 05148


                    Mike Tokarz
                    2525 Purchase St.
                    Purchase, NY 10577


                    Mindy & Phil Lissner
                    528 Boulevard
                    Westfield, NJ 07090


                    Modular Space Corporation
                    Attn: President or General Mgr
                    12603 Collection Center Drive
                    Chicago, IL 60693-0126


                    Molly & Guillaume de Ramel
                    58 Perry St.
                    Newport, RI 02840


                    MONADNOCK ART PARTIES
                    Attn: President or General Mgr
                    87 ASHUELOT ST
                    KEENE, NH 03431


                    MOORE BROTHERS BODY & PAINT
                    Attn: President or General Mgr
                    797 100 NORTH P O BOX 1690
                    WILMINGTON, VT 05363


                    Morgan & Suzanne Connor
                    1 Red Coat Pass
                    Darien, CT 06820


                    Mount Snow Acad In Tandem LLC
                    Attn: Elliot Cooperstone
                    25 Mount Snow Road
                    West Dover, VT 05356


                    Mountain Plumbing & Heating
                    Attn: President or General Mgr
                    PO Box 687
                    Manchester Center, VT 05255
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 71 of 102



                    MTE TURF EQUIPMENT SOLUTIONS
                    Attn: President or General Mgr
                    33 THRUWAY PARK Drive
                    WEST HENRIETTA, NY 14586


                    MTL INTERNATIONAL SERVICES
                    Attn: President or General Mgr
                    3500 SEGOVIA Street
                    CORAL GABLES, FL 33134


                    MULTIMEDIA
                    Attn: President or General Mgr
                    138 GUIDER Lane
                    BETHEHEM, NH 03574-4320


                    Nadene & James Worth
                    38 Darkin Rd
                    Sudbury, MA 01776


                    Nancy & Alan Morris
                    137 Remington Road
                    Manhasset, NY 11030


                    Nancy & John Murphy
                    59 Mount Pleasant Road
                    Newtown, CT 06470


                    NANTEEKA GLOVES LLC
                    Attn: President or General Mgr
                    1359 VAN DYKE Avenue
                    SAN FRANCISCO, CA 94124


                    Natasha & Irwin Engan
                    35C Walpole St.
                    Dover, MA 02030


                    Nathan & Nicolette Klebacha
                    79 Carbrier Road
                    Weston, CT 06883


                    Nathan & Stine Romano
                    65 West 13th Street, 2b
                    New York, NY 10011
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 72 of 102



                    Nathan & Zoe Owen
                    12 Kew Gardens
                    Farmington, CT 06032


                    NATIONAL SKI PATROL
                    Attn: President or General Mgr
                    133 SOUTH VAN GORDON ST
                     SUITE 100
                    LAKEWOOD, CO 08228-1706


                    NATUROPATHICA
                    Attn: President or General Mgr
                    74 MONTAUK HWY UNIT #23
                    EASTHAMPTON, NY 11937


                    NEC Financial Services LLC
                    Attn President or General Mgr
                    250 Pehle Ave Ste 704
                    Saddle Brook, NJ 07663-5806


                    Neil & Rachel Blumenthal
                    37 West 12th Street Apt. 8J
                    New York, NY 10011


                    Nelson & Beth Griggs
                    43 Highland Ave
                    Rowayton, CT 06857


                    NEW ENGLAND MAINTAINENCE DEPOT
                    Attn: President or General Mgr
                    125 FRANK B MURRAY ST
                    SPRINGFIELD, MA 01103


                    Nick & Christa Struk
                    1 Dew Lane
                    Darien, CT 06820


                    Nick & Jaime Botta
                    28 Warewoods Road
                    Saddle River, NJ 07458


                    Nick & Kat Beevers
                    751 Lake Ave.
                    Greenwich, CT 06830
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 73 of 102



                    Nick & Tracy Demmo
                    1 Hudson Road West
                    Irvington, NY 10533


                    NICOM COATINGS CORP
                    Attn: President or General Mgr
                    140 INDUSTRIAL Lane
                    BARRE, VT 05641


                    Nicotra Classic Car Invst LLC
                    c/o Olympia Properties
                    Attn: Christopher Nicotra
                    142 Temple St Ste 304
                    New Haven, CT 06510


                    NILS INC.
                    Attn: President or General Mgr
                    3550 Cadillac Avenue
                    Costa Mesa, CA 92626-1418


                    NIVO SPORTS US INC.
                    Attn: President or General Mgr
                    5290 THIMENS BLVD MONTREAL
                    QUEBEC, H4R 2B2


                    Noah Goodman
                    90 Crestview Cir.
                    Longmeadow, MA 01106


                    NOEL ASMAR UNIFORMS INC.
                    Attn: President or General Mgr
                    306-2630 CROYDON Drive
                    SURREY BC V3S 6T3


                    Noelle Richetelli
                    40 Harrisen St, Apt. 23A
                    New York, NY 10013


                    Northern Building Supplies Inc
                    dba WW Bldg Supply & Home Ctr
                    Attn: Terri Druke
                    7 Loop Road
                    Newfane, VT 05345
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 74 of 102



                    NORTHSTAR FIREWORKS DISPLAYS
                    Attn: President or General Mgr
                    P O BOX 65
                    EAST MONTPELIER, VT 05651


                    NUTMEG INT'L TRUCKS, INC.
                    Attn: President or General Mgr
                    130 BRAINARD Road
                    HARTFORD, CT 06114


                    OSTERMAN PROPANE LLC
                    Attn: President or General Mgr
                    PO BOX 150
                    WHITINSVILLE, MA 01588-0150


                    OTIS ELEVATOR
                    Attn: President or General Mgr
                    34 Sword St
                    Auburn, MA 01501


                    Parker & Hunter Stitzer
                    60 East 88th Street Apt. 3B
                    New York, NY 10128


                    PARTY VISION, LLC
                    Attn: President or General Mgr
                    20A NORTHWEST BLVD #217
                    NASHUA, NH 03063


                    Patrick & Erika Kelly
                    13 Grace Street
                    New Canaan, CT 06840


                    Patrick & Maria Aubry
                    29 Contessa Court
                    Port Jefferson, NY 11777


                    Patrick & Michelle Pinto
                    4 Benson Ave.
                    Westerly, RI 02891


                    Paul & Cindy Scrudato
                    670 West End Ave #6B
                    New York, NY 10025
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 75 of 102



                    Paul & Kelly Verrochi
                    33 Beaver Place
                    Boston, MA 02108


                    Paul & Lucia DeLia
                    183 Cortlandt St.
                    Croton On Hudson, NY 10520


                    Paul & Maria Scarpa
                    9 Indian Meadows Dr.
                    Guilford, CT 06437


                    Paul & Nancy Sedlack
                    12 Knollwood Lane
                    Darien, CT 06820


                    Paul & Shannon Weymouth
                    317 Wrights Mill Rd.
                    Coventry, CT 06238


                    Paul Scheier
                    210 Central Park South Apt 20A
                    New York, NY 10019


                    Penny & Jason Geller
                    1 Cross Road
                    Bedford, NY 10506


                    PERRY'S FLOOR COVERING
                    Attn: President or General Mgr
                    PFC/AMP CARPET SUPPLY CO
                    NORWICH, CT 06360


                    Pete & Tanya Schwarz
                    2 Hickory Lane
                    Mount Kisco, NY 10549


                    Peter & Amy Goodermote
                    5 Gardenia Ct.
                    Holtsville, NY 11742
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 76 of 102



                    Peter & Christine Velyvis
                    335 Worcester
                    Wellesley, MA 02481


                    Peter & Dina Chase
                    273 Southdown Rd.
                    Lloyd Harbor, NY 11743


                    Peter & Janna Whalen
                    35 Norfolk Ave.
                    Northampton, MA 01060


                    Peter & Jennifer Harding
                    1050 Old Academy Rd.
                    Fairfield, CT 06824


                    Peter & Judy Turchin
                    45 East 72nd St
                    New York, NY 10021


                    Peter & Lisa Mundheim
                    22 Beach Ave.
                    Larchmont, NY 10538


                    Peter & Patricia Lovell
                    48 Point Lookout
                    East Milford, CT 06460


                    Peter Coleman
                    65 Pinehurst St
                    Lido Beach, NY 11561


                    PETER MILES
                    PO BOX 1621
                    WILMINGTON, VT 05363


                    PETER MILLAR
                    6449 -PO Box 7247
                    Philadelphia, PA 19170
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 77 of 102



                    Philip & Lauren Camp
                    935 Park Ave. #4
                    New York, NY 10028


                    Philip & Valarie Greenberg
                    2 Post Lane
                    Palisades, NY 10964


                    PING
                    Attn: President or General Mgr
                    PO BOX 52450
                    PHOENIX, AZ 85072-2450


                    POWERPLAN
                    Attn: President or General Mgr
                    8402 Excelsior Dr
                    Madison, WI 53717


                    PREMIUM DENIM, LLC
                    Attn: President or General Mgr
                    PO BOX 5611443
                    DENVER, CO 80256-1443


                    PRESTWICK GROUP, INC.
                    Attn: President or General Mgr
                    W248 N5499 Executive Drive
                    Sussex, WI 53089


                    PRG AMERICAS LLC
                    Attn: President or General Mgr
                    804 READING ST STE C
                    FOLSOM, CA 95630


                    PRIME TOUCH PAINTERS
                    Attn: President or General Mgr
                    PO Box 2141
                    West Dover, VT 05356


                    PROGRESSIVE HOME BLDR CONST CO
                    Attn: President or General Mgr
                    86 TALKING TREE Lane
                    WOODFORD, VT 05201
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 78 of 102



                    PROGRESSIVE INSURANCE
                    Attn: President or General Mgr
                    PO BOX 105428
                    ATLANTA, GA 30348-5428


                    QUALITY INSULATION
                    Attn: President or General Mgr
                    1 Pease Road
                    Meredith, NH 03253-5506


                    R L Fuller
                    Attn: President or General Mgr
                    PO Box 132
                    Wilmington, VT 05363


                    R&R Communications
                    Attn: President or General Mgr
                    PO Box 10383
                    Swanzey, NH 03446


                    R.B. ALLEN
                    Attn: President or General Mgr
                    P O BOX 770
                    NO HAMPTON, NH 03862-0770


                    R.J. SHEPARD
                    Attn: President or General Mgr
                    P O BOX 169
                    WHITMAN, MA 02382


                    RAIN OR SHINE TENT CO.
                    Attn: President or General Mgr
                    167 Wall St
                    Grangerville, NY 12871


                    RALPH LAUREN CORPORATION
                    Attn: President or General Mgr
                    PO BOX 911371
                    DALLAS, TX 75391-1371


                    Randy & Lisa Ehrlich
                    21 Chieftan's Road
                    Greenwich, CT 06832
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 79 of 102



                    RANDY CORMIER
                    PO BOX 14
                    DALTON, MA 01227


                    Ray & Christine Devault
                    19 Turner Rd.
                    East Dover, VT 05341


                    READY CARE INDUSTRIES INC.
                    Attn: President or General Mgr
                    15845 EAST 32ND Avenue
                    AURORA, CO 80011


                    Rebecca & Gerry Esposito
                    11 Birch Rd.
                    Darien, CT 06820


                    REGINA IMPORTS, LLC.
                    Attn: President or General Mgr
                    73 Glenwood Place
                    East Orange, NJ 07017


                    Regis & Tenley de Ramel
                    2207 Old Kennett Rd.
                    Wilmington, DE 19807


                    Reinhart Food Service Inc.
                    Attn: James Reyes
                    248 Old Stage Road
                    Essex Junction, VT 05452


                    Reinhart Foodservice, LLC
                    Attn: President or General Mgr
                    6250 N River Rd Ste 9000
                    Des Plaines, IL 60018


                    Rentals Plus
                    Attn: President or General Mgr
                    480 Marlboro Road
                    Brattleboro, VT 05301


                    Resort Suite
                    Attn: President or General Mgr
                    171 LIBERTY Street
                    ON, M6K 3P6
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 80 of 102



                    RESURFICE CORP.
                    Attn: President or General Mgr
                    25 Oriole Parkway East
                    Elmira ONT N3B 3A9


                    Rich & Alex Baudouin
                    9 Indian Springs Rd
                    Rowayton, CT 06853


                    Rich & Anne Clarke
                    32 Salisbury Rd.
                    Keene, NH 03431


                    Rich & Jami Goldman
                    10 Quintard Ave
                    Old Greenwich, CT 06870


                    Rich & Kristen Locke
                    16 Constitution Dr.
                    Southborough, MA 01772


                    Richard & Darcy Katz
                    55 Farrington St
                    Closter, NJ 07624


                    Richard & Nancy St. Jean
                    32 Lowell Road
                    Concord, MA 01742


                    Richard and Caryn Jacoby
                    201 Cognewaugh Road
                    Riverside, CT 06878


                    Rick & Jennie Diamond
                    307 Heights Rd.
                    Ridgewood, VT 07450


                    RINGEY, MARTIN G.
                    P O BOX 60295
                    FLORENCE, MA 01062
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 81 of 102



                    Rite Aid
                    Attn: President or General Mgr
                    PO BOX 360321
                    PITTSBURGH, PA 15250


                    Rob & Cara Raich
                    610 2nd St.
                    Brooklyn, NY 11215


                    Rob & Denise Krzanowski
                    22 Links Court
                    Sparta, NJ 07871


                    Rob & Jen King
                    83 Walbridge Rd.
                    West Hartford, CT 06119


                    Rob & Julie Girschek
                    40 Joy Street
                    Boston, MA 02114


                    Rob Aubin
                    91 Old Sawmill Road
                    Londonderry, VT 05148


                    Rob Bliss
                    146 Dudley Rd.
                    Wilton, CT 06897


                    Robert & Bonnie Mongno
                    1710 Baptist Church Rd.
                    Yorktown Heights, NY 10598


                    Robert & Cindy Rubin
                    4 Alpine Loop
                    West Dover, VT 05356


                    Robert & Diane Mayer
                    158 Leber rd.
                    Blauvelt, NY 10913
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 82 of 102



                    Robert & Elizabeth Mormile
                    9 Laurie Ln.
                    Wallingford, PA 10986


                    Robert & Melissa Savage
                    227 Canoe Hill Rd
                    New Canaan, CT 06840


                    Robert & Mina Kim
                    311 Hardenburgh Ave.
                    Demarest, NJ 07627


                    Robert & Susan Morgenthau
                    4682 Dodgewood Rd.
                    Bronx, NY 10471


                    Robert Brody
                    63 Quorn Hunt Rd
                    West Simsbury, CT 06092


                    Robert Coffin
                    38 Beacon St., Unit 63
                    Boston, MA 02108


                    Roger Cardinal
                    24 Bourne Ave
                    Sandwich, MA 02563


                    Rogger & Isabelle Alvarado
                    4 Farrell Road
                    Weston, CT 06883


                    Ron & Courtney Hansen
                    44 School House Rd.
                    Wallingford, MA 06492


                    Ron & Laureen Shriberg
                    10 Saltaire Lane
                    Bayville, NY 11709
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 83 of 102



                    Rosario & Alex Ruffino
                    4 Trailside Place
                    Saddle River, NJ 07458


                    Ross & Erin Wecker
                    146 Warren Ave, #5
                    Boston, MA 02116


                    RSG INC.
                    Attn: President or General Mgr
                    55 Railrow
                    RIVER JUNCTION, VT 05001


                    Russell & Carrie Wallack
                    49 Willow Rd
                    Riverside, CT 06878


                    Ryan & Lisa Primmer
                    27 Bitter Sweet Ln.
                    Darien, CT 06820


                    Ryan & Michelle Hallam
                    415 Greenwich St., Apt 7H
                    New York, NY 10013


                    S Consulting, LLC
                    Attn: President or General Mgr
                    393 Henry Avenue
                    Stratford, CT 06614


                    SABIA TAIMAN, LLC
                    450 CHURCH Street
                    HARTFORD, CT 06103


                    SABIN FLOORING LLC
                    Attn: President or General Mgr
                    P O BOX 12
                    WEST WARDSBORO, VT 05360


                    Salesforce.com Inc.
                    Attn: President or General Mgr
                    The Landmark @ One Market St
                    Suite 300
                    San Francisco, CA 94105
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 84 of 102



                    Samantha & Lucas Kelly
                    597 Westport Ave., Apt#A415
                    Norwalk, CT 06851


                    SAMBA Holdings, Inc.
                    Attn: President or General Mgr
                    DEPT LA 24443
                    Pasadena, CA 91185-4443


                    Sandra Manzke
                    12 Bishop Park Road
                    Pound Ridge, NY 10576


                    Sanford Insurance Group
                    26 Longview Ave.
                    Madison, NJ 07940


                    Sanny & Matt Warner
                    Four Winds Lane
                    New Canaan, CT 06840


                    Sarah & Fausto Grayson
                    317 13th Street
                    Brooklyn, NY 11215


                    SCHURE SPORTS USA INC.
                    Attn: President or General Mgr
                    345 CONNIE CRESCENT
                    CONCORD, ONTARIO L45 5R2


                    Scott & Debbie Bigman
                    58 Farmington Lane
                    Melville, NY 11747


                    Scott & Kateri Depetris
                    597 Weed St.
                    New Canaan, CT 06840


                    Scott & Kathryn Callahan
                    301 Leavenworth rd.
                    Shelton, CT 06484
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 85 of 102



                    Scott & Missy Campbell
                    23 Mary Lane
                    Riverside, CT 06878


                    Scott & Renee Connolly
                    38 Crowdis St.
                    Salem, MA 01970


                    Scott & Simone Gladstone
                    30 Niantic River Rd.
                    Waterford, CT 06385


                    Scott & Terri Colonna
                    99 New Meadow Rd.
                    Barrington, RI 02806


                    Scott Aufenanger
                    2 12th S+L173t. #502
                    Hoboken, NJ 07030


                    Scott Johnston
                    27 Beach Drive
                    Darien, CT 06820


                    SCOTT'S CLEAN SWEEP
                    Attn: President or General Mgr
                    PO BOX 993
                    WEST DOVER, VT 05356


                    Sean & Eileen Winters
                    10 Stillwater Rd
                    St. James, NY 11780


                    Sean & Hillary Grogan
                    22 Marks Road
                    Riverside, CT 06878


                    Sean & Lori McHugh
                    42 Oak Hill Terrace
                    Haddam, CT 06438
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 86 of 102



                    Sean Harmon
                    155 Summer Street
                    Weston, MA 02493


                    SESAC, LLC
                    Attn: President or General Mgr
                    55 Music Square East
                    Nashville, TN 37203


                    Seth & Jenna Goodman
                    65 Pendleton Lane
                    Longmeadow, MA 01106


                    Seth & Kirtley Cameron
                    47 Pound Ridge Rd
                    Bedford, NY 10506


                    Shaun & Rebecca Golden
                    496 Wainscott Harbor Rd
                    P.O. Box 1228
                    Sagaponack, NY 11962


                    Shawn & Jennifer McCann
                    318 Walkley Hill Rd.
                    Haddam, CT 06438


                    Shawn & Laura Byron
                    229 Sylvania Place
                    Westfield, NY 07090


                    Sid Wainer & Son
                    Attn: President or General Mgr
                    PO Box 50240
                    New Bedford, MA 02745


                    SISU SPORTS, LLC
                    Attn: President or General Mgr
                    Attn: LORI KIRK
                    PARK CITY, UT 84068


                    SKEA LIMITED
                    Attn: President or General Mgr
                    PO BOX 2328
                    VAIL, CO 81620
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 87 of 102



                    SKI DOOR
                    Attn: President or General Mgr
                    PO BOX 959
                    WEST RUTLAND, VT 05777


                    SKI Electric
                    Attn: President or General Mgr
                    PO Box 523
                    West Dover, VT 05356


                    Sky Trac Services, Inc.
                    Attn: President or General Mgr
                    5440 Woodcrest Drive
                    Holladay, UT 84117


                    SNOW ECONOMICS, INC.
                    Attn: President or General Mgr
                    15 MERCER Road
                    NATICK, MA 01760


                    SOUTHERN VT SPRINKLER Srvc
                    Attn: President or General Mgr
                    35 WILLIAMS Street
                    BRATTLEBORO, VT 05301


                    SOUTHERN VT VETERINARY CLINIC
                    Attn: President or General Mgr
                    1265 RT7S
                    BENNINGTON, VT 05201


                    Spencer & Sara Schubert
                    45 Heather Dr.
                    New Canaan, CT 06840


                    Stan Szczepanik
                    52 Foxcroft Court
                    Southington, CT 06489


                    Staples Advantage
                    Attn: President or General Mgr
                    PO BOX 415256
                    Boston, MA 02241-5256
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 88 of 102



                    STATE OF VERMONT
                    Attn: President or General Mgr
                    DRINKING WTR &
                    GROUND WTR PROT'N
                    SPRINGFIELD, VT 05156


                    State of Vermont
                    Department of Taxes
                    133 State Street
                    Montpelier, VT 05633


                    Stefanie & Robert Fogel
                    788 Hale St.
                    Beverly Farms, MA 01915


                    Stephen & Jane Leonard
                    33 Crescent Rd
                    Riverside, CT 06878


                    Stephen & Katherine Dow
                    252 Mooreland Rd.
                    Kensington, CT 06037


                    Stephen & Laura Catherwood
                    274 Putnam Rd
                    New Canaan, CT 06840


                    Steve & Robyn Krumrei
                    610 Calvin St.
                    Washington Twp, NJ 07676


                    Steven & Gail Wolff
                    17 Paulding Street
                    Fairfield, CT 06824


                    Steven & Marsha Shelov
                    115 Brite Avenue
                    Scarsdale, NY 10583


                    Steven & Risa Raich
                    222 W. Haviland Lane
                    Stamford, CT 06903
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 89 of 102



                    Steven & Allie Marks
                    24 Rock Ridge Ave.
                    Greenwich, CT 06831


                    Steven & Kat Albert
                    17 Frog Rock Rd.
                    Armonk, NY 10504


                    Steven & Marina Lowy
                    118 Anderson Rd.
                    Kent, CT 06757


                    STRIPSLIDER SCOREBOARDS
                    Attn: President or General Mgr
                    1215 DAVID Drive
                    HASTINGS, MI 49058


                    Stuart & Nicole Kovensky
                    18 Long Pond Road
                    Armonk, NY 10504


                    Suhas & Felicitie Daftuar
                    2 Wooddale rd
                    Greenwich, CT 06830


                    Susan McCann
                    153 Middle Haddam Road
                    Middle Haddam, CT 06456


                    SWANY SKI DIVISION
                    Attn: President or General Mgr
                    115 CORPORATE DR
                    JOHNSTOWN, NY 12095


                    Synergy Global Solutions, Inc.
                    Attn: President or General Mgr
                    600 Fishers Station Dr
                    Victor, NY 14564


                    Sysco Albany, LLC
                    Attn: President or General Mgr
                    One Liebich Lane
                    Clifton Park, NY 12065
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 90 of 102



                    T. Ormiston & Mt. Snow Academy
                    248 Route 100
                    West Dover, VT 05356


                    Tammas & Lynne McVie
                    134 Wellesley St.
                    Weston, MA 02493


                    TAYLOR MADE GOLF COMPANY, INC.
                    Attn: President or General Mgr
                    TM US WHOLESALE LOCKBOX 29516
                    CHICAGO 60673-1295


                    TCF Equipment Finance
                    TCF National Bank
                    Attn: President or General Mgr
                    1111 W San Marnan Dr Ste A2
                    Waterloo, IA 50701-8926


                    Technicon, P.C.
                    Attn: President or General Mgr
                    PO BOX 437
                    Ludlow, VT 05149


                    Technoalpin USA Inc.
                    Attn: President or General Mgr
                    8465 CONCORD CENTER Drive
                    ENGLEWOOD, CO 80112


                    Ted & Shari Seides
                    26 Glen Avon Dr.
                    Riverside, CT 06878


                    TEMPERATURE CONTROLS OF VT
                    Attn: President or General Mgr
                    PO BOX 5563
                    Essex Juction, VT 05453


                    Terence & Laura Linehan
                    8 Johnson Place
                    Rye, NY 10580


                    TEREX FINANCIAL SERVICES, INC.
                    Attn: President or General Mgr
                    12460 COLLECTIONS CENTER DR
                    CHICAGO, IL 60693-0124
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 91 of 102



                    Tevion Walker
                    PO Box 1944
                    Little River, SC 29566


                    TEXAS REFINERY CORP.
                    Attn: President or General Mgr
                    P O BOX 711
                    FORT WORTH, TX 76101


                    TF MORAN INC.
                    Attn: President or General Mgr
                    48 Constitution Dr
                    Bedford, NH 03110


                    Thano & Alison Chaltas
                    75 Loring Ave.
                    Providence, RI 02906


                    THE CHEF'S GARDEN, INC.
                    Attn: President or General Mgr
                    9009 Huron-Avery Road
                    Huron, OH 44839


                    THE MELANSON CO/SOLAR SOURCE
                    Attn: President or General Mgr
                    353 West Street
                    Keene, NH 03431


                    Thomas & Shevaun Doyle
                    15 Hudson Road East
                    Irvington, NY 10533


                    Thomas & Ellen Eglin
                    9 Oakcrest
                    Darien, CT 06820


                    Thomas & Heather Minkler
                    20 Foxwood Avenue
                    Keene, NH 03431


                    Thomas & Jill Greenwald
                    61 Little Silver Point Road
                    Little Silver, NJ 07739
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 92 of 102



                    Thomas & Sharon Quinn
                    96 High Street
                    Plainville, MA 02762


                    Thomson Reuters
                    Attn: President or General Mgr
                    P O BOX 6292
                    CAROL STREAM, IL 60197-6292


                    Tim & Felicity Yanoti
                    6 Ballwoos Rd.
                    Old Greenwich, CT 06870


                    Tim & Lenore Walding
                    4 Mckesson Hill Rd
                    Chappaqua, NY 10514


                    Tim & Liz Donahue
                    113 Hix Ave.
                    Rye, NY 10580


                    Tim & Lora Greene
                    97 Fairway Ave
                    Rye, NY 10580


                    Tim & Noel Gallagher
                    11-24 31st Ave #14 A
                    Long Island City, NY 11106


                    Timothy & Jamie Curley
                    31 Sunnyledge St.
                    New Britain, CT 06052


                    Timothy & Keira Treanor
                    10 Shady Lane
                    Chappqua, NY 10514


                    Timothy & Kimberly Sullivan
                    127 Roxen Rd.
                    Rockville Center, NY 11576
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 93 of 102



                    Timothy & Mora Babineau
                    2 Holly Lane
                    Barrington, RI 02806


                    Tina Scharf
                    99 Hall Road
                    Lincoln, VT 05443


                    Todd & Marisa Marlin
                    2 Fawn Brook Ct.
                    Pleasantville, NY 10570


                    Tom & Carole Kelleher
                    6 Bayberry Lane
                    Wilton, CT 06897


                    Tom & Cindy Garten
                    77 Bluff Point Road
                    South Glastonbury, CT 06073


                    Tom & Donna Delitto
                    38 Edinburg La.
                    Trumbull, CT 06611


                    Tom & Heather Minkler
                    20 Foxwood ave.
                    Keene, NH 03431


                    Tom & Irene Hall
                    7 Markwood Lane
                    Rumson, NJ 07760


                    Tom & Megan Capozza
                    3 Atlantic Crossing
                    Barrington, RI 02806


                    Tony & Beth Miranda
                    49A Shore Rd.
                    Old Greenwich, CT 06870
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 94 of 102



                    Tony & Chris McIntyre
                    2 Splitrail Ln
                    Medford, NJ 08055


                    Torie & Chris Seidl
                    27 Old Deep River Rd.
                    Centerbrook, CT 06409


                    Town of Dover
                    Attn: Tax Collector
                    PO Box 527
                    West Dover, VT 05356-0527


                    Town of Wilmington
                    Attn: Tax Collector
                    Wilmington Town Hall
                    2 East Main Street
                    Wilmington, VT 05363


                    Tracy & Matthew Smith
                    38 Stonefield Rd.
                    Avon, CT 06001


                    TRI-STATE ACOUSTICAL INC.
                    Attn: President or General Mgr
                    P O BOX 231
                    Keene, NH 03431


                    Triple T Trucking
                    Attn: President or General Mgr
                    437 Vernon Road
                    Brattleboro, VT 05301


                    Trophy Factory
                    Attn: President or General Mgr
                    111 WEST RICH Avenue
                    DELAND, FL 32720


                    TRUE WORLD FOODS
                    Attn: President or General Mgr
                    22 Food Mart Road
                    Boston, MA 02118


                    Tyler & Rose Dickson
                    9 Hunter Lane
                    Rye, NY 10580
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 95 of 102



                    ULINE
                    Attn: President or General Mgr
                    ATTN ACCOUNTS RECEIVABLE
                    CHICAGO, IL 60680-1741


                    UNCLE BOB'S SEPTIC
                    Attn: President or General Mgr
                    204 SOUTH Street
                    BENNINGTON, VT 05201


                    UNICRON PROPERTY MANAGEMENT
                    Attn: President or General Mgr
                    PO BOX 365
                    MARLBOROUGH, NH 03455


                    United Business Machines
                    Attn: President or General Mgr
                    L-3757
                    COLUMBUS, OH 43260


                    UNITED STATES TREASURY
                    Attn: President or General Mgr
                    PO BOX 480 STOP 660
                    HOLTSVILLE, NY 11742-0480


                    US AMERICANS INC
                    Attn: President or General Mgr
                    888 BALDWIN Drive
                    WESTBURY, NY 11590


                    US Dept of Labor
                    Attn: President or General Mgr
                    The Curtis Center, Ste 850 W
                    Philadelphia, PA 19106-3323


                    US Relay
                    Attn: President or General Mgr
                    3688 MIDWAY Drive
                    San Diego, CA 92110


                    US SECURITY ASSOCIATES, INC
                    Attn: President or General Mgr
                    200 MANSELL CT 5TH FL
                    Ste 500
                    ROSWELL, GA 30076
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 96 of 102



                    US.BANK EQUIPMENT FINANCE
                    Attn: President or General Mgr
                    PO BOX 790448
                    ST LOUIS, MO 63179-0448


                    USGA CLUB MEMBERSHIP
                    Attn: President or General Mgr
                    P O BOX 5008
                    HAGERSTOWN, MD 21741-5008


                    UVEX SPORTS
                    Attn: President or General Mgr
                    45 MARIAN Avenue
                    NARRAGANSETT, RI 02882


                    Vector Media Ventures LLC
                    Attn: President or General Mgr
                    8 Upland Lane
                    Armonk, NY 10504


                    Vermont Assoc of Wedding Prof
                    Attn: President or General Mgr
                    PO Box 2103
                    South Burlington, VT 05356


                    Vermont Chamber of Commerce
                    Attn: President or General Mgr
                    PO Box 37
                    Montpelier, VT 05601


                    VERMONT DEPARTMENT OF LABOR
                    Attn: President or General Mgr
                    PO BOX 488
                    MONTPELIER, VT 05601-0488


                    VERMONT DEPT OF ENVIRON CONS
                    Attn: President or General Mgr
                    ONE NATIONAL LIFE DRIVE
                    MONTPELIER, VT 05620-3522


                    VERMONT DEPT. OF HEALTH
                    Attn: President or General Mgr
                    108 CHERRY ST
                    BURLINGTON, VT 05402
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 97 of 102



                    VERMONT DIVISON OF FIRE SAFETY
                    Attn: President or General Mgr
                    1311 U S ROUTE 302-SUITE 600
                    BARRE, VT 05641


                    Vermont DMV
                    Attn: President or General Mgr
                    AGENCY OF TRANSPORTATION
                    WILLISTON, VT 05495-1308


                    VERMONT GELATO
                    Attn: President or General Mgr
                    PO BOX 251
                    NEWFANE, VT 05345


                    VERMONT GOLF ASSOCIATION, INC,
                    Attn: President or General Mgr
                    PO BOX 1612 STATION A
                    RUTLAND, VT 05701


                    VERMONT HOUSING &
                    CONSERVATION BOARD
                    Attn: President or General Mgr
                    58 EAST STATE Street
                    MONTPELIER, VT 05602


                    VERMONT ISLANDS
                    Attn: President or General Mgr
                    22 BROWNE COURT-UNIT 115
                    BRATTLEBORO, VT 05301


                    Vermont Media Publishing Co.
                    Attn: President or General Mgr
                    PO Box 310
                    West Dover, VT 05356


                    Vermont State Wmn's Golf Assn.
                    Attn: President or General Mgr
                    2703 EAST Street
                    NORTH CLARENDON, VT 05759


                    VIKING ELEC CONTR'G CO., LLC
                    Attn: President or General Mgr
                    193 DAY Street
                    NEWINGTON, CT 06111
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 98 of 102



                    Vincent & Elizabeth Trama
                    154 Oakside Dr.
                    Smithtown, NY 11787


                    Vinnie & Denise Dascano
                    42 Rockwood Lane
                    Danbury, CT 06811


                    Virany & Brooke Hillard
                    29 Gray Rock Lane
                    Chappaqua, NY 10514


                    Virginia and Jason Brown
                    193 Watch Hill Road
                    Westerly, RI 02891


                    Vrountas, Ayer & Chandler
                    Attn: President or General Mgr
                    250 COMMERCIAL Street
                     SUITE 4004
                    MANCHESTER, NH 03101


                    VtGCSA
                    Attn: President or General Mgr
                    24 Bowman Road
                    Vergennes, VT 05491


                    VTrans
                    Attn: President or General Mgr
                    ONE NATIONAL LIFE DR
                    MONTPELIER, VT 05633-5001


                    Waite-Heindel Env Mngmt.
                    Attn: President or General Mgr
                    7 Kilburn Street Suite 301
                    Burlington, VT 05401


                    Walker & April Manzke
                    12 Bishop Park Road
                    Pound Ridge, NY 10576


                    Walker Kimball
                    200 Mending Walls Rd.
                    Manchester Center, VT 05255
Case 19-20904   Doc 1   Filed 05/28/19   Entered 05/28/19 13:11:59   Page 99 of 102



                    Walter & Anna Mattera
                    15 Daniel Court
                    Westport, CT 06880


                    Warren & Andrea Alexander
                    117 Bay Point Rd.
                    Swansea, MA 02777


                    Webbank
                    Attn: President or General Mgr
                    6440 S Wasatch Blvd, Ste 300
                    Salt Lake City, UT 84121


                    WELLS FARGO
                    Attn: President or General Mgr
                    P O BOX 105743
                    ATLANTA, GA 30348


                    Wendell & Ellen Maddrey
                    19 Cornell Way
                    Montclair, NJ 07043


                    Wendy Webber
                    131 Tennyson Dr.
                    Longmeadow, MA 01106


                    WESTERN EQUIPMENT FINANCE
                    Attn: President or General Mgr
                    503 HIGHWAY 2 WEST
                    DEVILS LAKE, ND 58301


                    WESTON & SAMPSON
                    Attn: President or General Mgr
                    FIVE CENTENNIAL Drive
                    PEABODY, MA 01960-7985


                    Whit & Lilly Armstrong
                    107 Patterson Ave.
                    Greenwich, CT 06830


                    WHITE MOUNTIAN PRECAST, LLC
                    Attn: President or General Mgr
                    PO BOX 870
                    Henniker, NH 03242
Case 19-20904   Doc 1    Filed 05/28/19   Entered 05/28/19 13:11:59   Page 100 of 102



                        WHITELEAF ENTERTAINMENT GROUP
                        Attn: President or General Mgr
                        73 BEDFORD Road
                        KATONAH, NY 10536


                        Whitney & Matthew Peterson
                        485 Whitfield Street
                        Guilford, CT 06437


                        WILCOX ICE CREAM
                        Attn: President or General Mgr
                        116 SWEET Street
                        EAST ARLINGTON, VT 05252


                        William & Heather Castle
                        24 Audubon Rd.
                        Wellesley, MA 02481


                        William & Sarah Orum
                        733 Lake Ave.
                        Greenwich, CT 06830


                        WILLIAMS SCOTSMAN
                        Attn: President or General Mgr
                        PO BOX 91975
                        CHICAGO, IL 60693-1975


                        WINTERSTEIGER
                        Attn: President or General Mgr
                        4705 AMELIA EARHART DRIVE
                        SALT LAKE CITY, UT 84116-2876


                        WM Forest Products LLC
                        Attn: President or General Mgr
                        PO Box 312
                        Wardsboro, VT 05355


                        WOOD & WOOD
                        Attn: President or General Mgr
                        98 CARROLL Road
                        WAITSFIELD, VT 05673


                        World Cup Supplies
                        Attn: President or General Mgr
                        226 INDUSTRIAL Drive
                        BRADFORD, VT 05033
Case 19-20904   Doc 1    Filed 05/28/19   Entered 05/28/19 13:11:59   Page 101 of 102



                        Yadin & Ursula Rozov
                        1 Anchor Drive
                        Rye, NY 10580


                        Yarrow Thorne
                        92 Hudson St.
                        Providence, RI 02909
           Case 19-20904                    Doc 1          Filed 05/28/19       Entered 05/28/19 13:11:59           Page 102 of 102
                                                                                                                                  5/28/19 1:10PM




                                                               United States Bankruptcy Court
                                                                      District of Connecticut
 In re      Hermitage Club, LLC                                                                          Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Hermitage Club, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Hermitage Inn Real Estate
 Holding Company LLC
 c/o James R. Barnes
 145 Deercliff Road
 Avon, CT 06001




    None [Check if applicable]




 May 28, 2019                                                        /s/ Douglas S. Skalka
 Date                                                                Douglas S. Skalka ct00616
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Hermitage Club, LLC
                                                                     Neubert, Pepe & Monteith, P.C.
                                                                     195 Church Street, 13th Floor
                                                                     New Haven, CT 06510
                                                                     203-821-2000 Fax:203-821-2008
                                                                     dskalka@npmlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
